Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 1 of 82




           EXHIBIT 1-F




                                                                App. 138
        Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 2 of 82
            SENECA SPECIALTY INSURANCE COMPANY
                                      1209 Orange Street
                                     Wilmington, DE 19801


                     COMMON POLICY DECLARATIONS
POLICY NUMBER: S" 0031607                      PREVIOUS POLICY NUMBER: New

                 COMPANY NAME                                      PRODUCER NAME           D2002
SENECA SPECIALTY 'INSURANCE COMPANY              Burns k NilOcee UT
12D9 Grahge Street                               9515 South Monroe Street
Wilmington, DE 19E101                            Suite 510
                                                 Sandy, ITT 124.070


NAMED INSURED: Badlands Consulting, 1LC



MAILING ADDRESS: PON 367
                     Glendive, TIT 59330

POLICY PERIOD: FROM      D1/20/2016      TO    01/20/2011
               AT 12:01 A-M. STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE.

BUSINESS DESCRIPTION Oilfield Consultant

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

       THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM I$
                   INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
                                                                            PREMIUM
  COMMERCIAL GENERAL LIABILITY COVERAGE PART                                         $3,750.00
  TERRORISM - CERT:P/ED ACTS (GENERAL LIABILITY)                                      EXCLUDED
                                                                          TOTAL:     $3,750.00




                                                                          fer-kici 7
       REFER TO YOUR POLICY FOR ANAL                               C RTIFIED COPY
     EXPLANATION OF COVERAGES PROVIDED




IL DS 00 09 00                     0 ISO Propertcs,   Inc•, 2007                   Page 1 of 2         D

                                                                                       110ENCIF BILL
                                                                                     App. 139
        Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 3 of 82




POLICY NUMBER:   aPP   0031807

FORMS APPLICABLE TO ALL COVERAGE PARTS (SHOW NUMBERS):

 See   Schedule of Forms and Endorsements.




 Countersigned                                  By:     tr,1
                                                                      /
                    (Dale)                                    1911
                                                           alF1             s Tr"---:1;
                                                                     gateritil




IL DS 00 09 08                   @ISO Properties, Inc., 2007                Page 2 of 2

                                                                               App. 140
     Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 4 of 82

                   SENECA SPECIALTY INSURANCE COMPANY

       THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY




                                           SERVICE OF SUIT


 The following Condition is added to the COMMON POLICY CONDITIONS;

 Service of Suit

 in the event of our failure to pay any amount claimed to be due under the policy, at the request of the insured we
 will submit to the jurisdiction of any court of competent Jurisdiction within the United States and will comply with
 all requirements to give such court jurisdiction and all matters arising hereunder shall be determined In
 accordance with the law and practice of such court it is further agreed that In any such action we will abide by the
 final decision of any such court or of any appellate court in the event of an appeal

 It is further agreed that service of process in such suit may be made upon the highest ranking government official
 or body with the authority to receive such service of process and bearing the title of 'Commissioner,' 'Director,'
 or "Superintendent" of Insurance (or other office specified by statute for receiving service of process) of the state
 or commonwealth of the court of competent jurisdiction. if service of process is sent to us, It may be mailed to:

                                              Marc T, Wolin, President
                                              Seneca Specialty Insurance Company
                                              160 Water Street
                                              New York, NY 10038




  ALT OTHER TERMS AND CONDITIONS REMAIN UNCHANGED.




. 4S-001(02/15)                                                                                         page 1of



                                                                                                           App. 141
   Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 5 of 82

             SENECA SPECIALTY INSURANCE COMPANY

                 SURPLUS LINES POLICY NOTICE — MONTANA




"This policy is issued by a non-admitted insurer, and in the
event of the insolvency of such insurer, this policy will not be
covered by the Montana Insurance Guaranty Association."




45.017 (12/13)                    Page 1 of 1


                                                                   App. 142
        Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 6 of 82


                                                                                                    IL 00 17 11 98


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                     b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                    and
       tions may cancel this policy by mailing or de-               c. Recommend changes.
       livering to us advance written notice of cancel-
                                                                2. We are not obrigated to make any inspections,
       lation.
                                                                   surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv-               such actions we do undertake relate only to in-
      ering to the first Named Insured written notice              surability and the premiums to be charged. We
      of cancellation at least:                                    do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel-             dertake to perform the duty of any person or
           lation if we cancel for nonpayment of pre-              organization to provide for the health or safety
           mium; or                                                of workers or the public. And we do not warrant
                                                                   that conditions:
      b. 30 days before the effective date of cancel-
           lation if we cancel for any other reason.               a. Are safe or healthful; or
   3. We will mail or deliver our notice 'to the first             b. Comply with laws, regulations, codes or
      Named Insured's last mailing address known to                    standards.
      us.                                                       3. Paragraphs 1.. and 2, of this condition apply
   4. Notice of cancellation will state the effective              not only to us, but also to any rating, advisory,
      date of cancellation. The policy period will end             rale service or similar organization which
      on that date.                                                makes insurance inspections, surveys, reports
                                                                   or recommendations.
   5. If this policy is cancelled, we will send the first
      Named Insured any premium refund due. If we               4. Paragraph 2. of this condition does not apply
      cancel, the refund will be pro rata. If the first            to any inspections, surveys, reports or recom-
      Named Insured cancels, the refund may be                     mendations we may make relative to certifica-
      less than pro rata. The cancellation will be ef-             tion, under state or municipal statutes, ordi-
      fective even if we have not made or offered a                nances or regulations, of boilers, pressure ves-
      refund.                                                      sels or elevators.
   6. If notice is mailed, proof of mailing will be suf-     E. Premiums
      ficient proof of notice.                                  The first Named Insured shown in the Declara-
B. Changes                                                      tions:
   This policy contains all the agreements between              1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                    and
   The first Named Insured shown in the Declara-                2. Will be the payee for arty return premiums we
    tions is authorized to make changes in the terms                PaY-
   of this policy with our consent. This policy's terms
                                                             F. Transfer Of Your Rights And Duties Under
   can be amended or waived only by endorsement
                                                                This Policy
   issued by us and made a part of this policy.
                                                                Your rights and duties under this policy may not
C. Examination Of Your Books And Records
                                                                be transferred without our written consent except
   We may examine and audit your books and rec-                 in the case of death of an individual named in-
   ords as they relate to this policy at any time during        sured.
   the policy period and up to three years afterward.
                                                                If you die, your rights and duties will be trans-
D. Inspections And Surveys                                      ferred to your legal representative but only while
   1. We have the right to:                                     acting within the scope of duties as your legal rep-
                                                                resentative. Until your legal representative is ap-
        a. Make inspections and surveys al any time;            pointed, anyone having proper temporary custody
                                                                of your property will have your rights and duties
                                                                but only with respect to that property.




IL 00 17 11 98                  Copyright, Insurance Services Office, Inc., 1998                       App.1143
                                                                                                       Page  of 1      ❑
        Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 7 of 82



                                                                                                     IL 00 21 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                   (Broad Emit)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                              C. Under any Liability Coverage, to "bodily Injury"
   A. Under any Liability Coverage, to "bodily injury"             or "property damage" resulting from "hazard-
       Or ''property damage':                                      ous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under                (1) The "nuclear material" (a) is at any "nuclear
            the policy is also an insured under a nu-                 facility" owned by, or operated by or on be-
           clear energy liability policy issued by Nu-                half of, an "insured" or (b) has been dis-
           clear Energy Liability Insurance Associa-                  charged or dispersed therefrom;
            tion, Mutual Atomic Energy Liability                 (2) The "nuclear material" is contained in
           Underwriters, Nuclear Insurance Associa-                   "spent fuel" or "waste" at any time pos-
           tion of Canada or any of their successors,                 sessed, handled, used, processed, stored,
           or would be an insured under any such pol-                 transported or disposed of, by or on behalf
           icy but for its termination upon exhaustion                of an "insured"; or
           of its limit of liability; or
                                                                 (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                    arises out of the furnishing by an "insured"
           of "'nuclear material" and with respect to                 of services, materials, parts or equipment in
           which (a) any person or organization is re-                connection with the planning, construction,
           quired to maintain financial protection pur-               maintenance, operation or use of any "nu-
           suant to the Atomic Energy Act of 1954, or                 clear facility'', but if such facility is located
           any raw amendatory thereof, or (b) the "In-                within the United States of America, its terri-
           sured" is, or had this policy not been issued              tories or possessions or Canada, this ex-
           would be, entitled to Indemnity from the                   clusion (3) applies only to "properly dam-
          United Stales of America, or any agency                     age" to such "nuclear facility" and any
           thereof, under any agreement entered into                  property thereat.
           by the United States of America, or any
                                                           2. As used in this endorsement:
           agency thereof, with any person or organi-
           Zatren.                                             Hazardous properties" includes radioactive, toxic
                                                              or explosive properties.
  B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-           "Nuclear material" means "source material", "spe-
      jury" resulting from the "hazardous properties"         cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear faculty" by any person or
      organization.




IL 00 21 09 08                               ISO Properties, Inc., 2007                                 Page 1 of 2       ❑
                                                                                                         App. 144
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 8 of 82


   "Source material", "special nuclear material", and             (c) Any equipment or device used for the prOC-
   "by-product material" have the meanings given                      easing, fabricating or alloying of "special
   them in the Atomic Energy Act of 1954 or in any                    nuclear material" if at any lime the total
   law amendatory thereof.                                            amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                   the "insured" at the premises where such
   ponent, solid or liquid, which has been used or ex-                equipment or device is located consists of
   posed to radiation in a "nuclear reactor".                         or contains more than 25 grams of pluto-
                                                                      nium or uranium 233 or any combination
   "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                   235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed              (d) Any structure, hasin, excavation, premises
   primarily for its "source material" content, and (b)               Or place prepared or used for the storage or
   resulting from the operation by any person or or-                  disposal of "waste";
   ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nu-          is located, all operations conducted on such site
   clear facility".                                            and all premises used for such operations.
   "Nuclear facility" means:                                   "Nuclear reactor means any apparatus designed
      (a) Any "nuclear reactor',                               or used to sustain nuclear fission in a self-
                                                               supporting chain reaction or to contain a entice/
      (b) Any equipment or device designed or used             mass of fissionable material.
           for (1) separating the isotopes of uranium or
          plutonium, (2) processing or utilizing "spent        "Property damage" includes all forms of radioac-
           fuel", or (3) handling, processing or packag-       tive contamination of property.
           ing 'Waste";




Page 2 of 2                                © ISO Properties, Inc., 2007                                              ❑
                                                                                              •      App.
                                                                                                  IL 00    14508
                                                                                                        21 09
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 9 of 82



                                                                                                  IL 01 65 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             NORTH DAKOTA CHANGES - EXAMINATION
                 OF YOUR BOOKS AND RECORDS
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The Examination Of Your Books And Records                      2. Any audit conducted to determine the premium
Common Policy Condition is replace(' by the follow-               due or to he refunded must be completed
ing:                                                              within 180 days after:
   EXAMINATION OF YOUR BOOKS AND                                  a. The expiration date of the policy; or
   RECORDS
                                                                  b, The anniversary date, if this is a continuous
   1. Except as provided in 2. below, we may exam-                    policy or a policy written for a term longer
      ine and audit your books and records as they                    than one year;
      relate to this policy at any time during the pol-
                                                                  unless you agree in writing to extend the audit
      icy period and up to three years afterward.
                                                                  period.




IL 01 65 09 08                             0 ISO Properties, Inc., 2007
                                                                                                     App. 1146
                                                                                                     Page   of 1     ❑
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 10 of 82



                                                                                                        IL 02 34 09 00

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            NORTH DAKOTA CHANGES - CANCELLATION
                     AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILt-ry COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraphs 2. and 3. of the Cancellation Com-                        (3) The "Insured's" actions that have sub-
   mon Policy Condition are replaced by Paragraphs                           stantially increased or substantially
   2. and 3. below, except to the extent that Item B,                        changed the risk insured;
   of this endorsement applies.
                                                                        (4) The "insureds" refusal to eliminate
   2. Policies In Effect:                                                    known conditions that increase the po-
       a. For Less Than 90 Days                                              tential for loss, after our notification that
                                                                            the condition must be removed;
            If this policy has been in effect for less than
            90 days, we may cancel the policy for any                   (5) Substantial change in the risk assumed,
            reason by mailing to the first Named In-                        except to the extent that we should rea-
            sured, and agent, if any, written notice of                     sonably have foreseen the change or
            cancellation at least:                                          oon templated the risk in writing the con-
                                                                            tra ct
          (1) 10 days before the effective date of can-
                cellation; or                                           (6) Loss of reinsurance which provided us
                                                                            with coverage for a significant amount of
          (2) Five clays before the effective date of                        the underlying risk insured;
                cancellation for any condition stated in
                Paragraph B. of this endorsement.                       (7) A  determination by the insurance com-
                                                                            missioner that the continuation of the
       b. For 90 Days Or More Or Policies With                              policy could place us in violation of
           Terms Longer Than One Year or                                    North Dakota insurance laws;
           Continuous Policies
                                                                        (B) Nonpayment of dues to an association
           If this policy has been in effect for 90 days                    or organization, other than an insurance
           or more, is a renewal of a policy we issued,                     association or organization, where pay-
           is a policy issued for a term longer than one                    ment of dues is a prerequisite to obtain-
           year or is a continuous policy, we may can-                      ing or continuing such insurance. Can-
           cel the policy only for one or more of the fol-                  cellation for this reason does not apply
           lowing reasons:                                                  to persons who are retired at 62 years of
          (1) Nonpayment of premiums,                                       age or older or to any person who is
         (2) Misrepresentation or fraud made by the                         disabled according to social security
             "insured" or with the "insured's" knowl-                       standards;
             edge in obtaining the policy or in pursu-
             ing a claim under the policy;




IL 02 34 09 08                                07 ISO Properties, inc,, 2007                                App. 1147
                                                                                                           Page   of 2       1171
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 11 of 82


           (9) A violation of any local tire, health,           6. Buildings on which, because of their physical
               safety, building or construction regula-            condition, there is an outstanding order to va-
               tion or ordinance with respect to Cov-              cate or an outstanding demolition order, or
               ered Property or the occupancy thereof              which have been declared unsafe in accor-
               which substantially increases any haz-              dance with applicable law.
               ard insured against; or                          7. Buildings from which fixed and salvageable
         (10) Certain conditions exist, as stated in               items have been or are being removed and the
               Paragraph B. of this endorsement.                   "insured" can give no reasonable explanation
       We will mail written notice of cancellation to the          for the removal.
       first Named Insured, and agent, if any, at least         8. Buildings on which there is reasonable knowl-
           (a) Five days before the effective date of              edge and belief that the property is endan-
               cancellation for any condition stated in            gered and is not reasonably protected from
               Paragraph B. of this endorsement;                   possible arson for the purpose of defrauding an
                                                                   insurer.
           (b) 10 days before the effective date of can-
               cellation for nonpayment of premium; or          9. Buildings with any of the following conditions:
           (c) 30 days before the effective date of can-            a. Failure to furnish heat, water, sewer ser-
               cellation for any reason stated in Para-                vice, or public lighting for 30 consecutive
               graphs 2.b.(2) through (9) above.                       days or more.
       However, for policies with terms longer than                 b. Failure to correct conditions dangerous to
       one year or continuous policies, notice of can-                  life, health, or safety.
       cellation will be mailed at least 30 days prior to           c. Failure to maintain the building in accor-
       any anniversary date for any reason stated in                   dance with applicable law.
      Paragraphs 2.he1) through (9) above.                         d. Failure to pay property taxes for more than
      If we cancel for a reason listed in Paragraphs                   one year.
       2.b.(1) through (9) above, the notice of cancel-        10, Buildings that have characteristics of owner-
       lation will state our reasons for cancellation.             ship condition, occupancy, or maintenance,
   3, We will mail our notice, by first-class mail, to             which are violative of law or public policy.
       the first Named Insured and agent, if any, at         C. The following is added and supersedes any provi-
       the last mailing address known to us.                    sion to the contrary:
B. We may also cancel the policy if one or more of              140NRENEWAL
   the following conditions exist:
                                                                1. If we elect not to renew this policy, we will mail
   1. Buildings with at least 65% of the rental units in           to the last known address of the first Named
      the building unoccupied.                                     Insured shown in the Declarations, and agent,
   2. Buildings that have been damaged by a cov-                   if any, a notice of intention not to renew at
      ered cause of loss and the "insured' has stated              least:
      or such time has elapsed as clearly indicates                a. 60 days prior to the expiration date of the
      that the damage will not be repaired.                            policy, except as provided in Paragraph b.;
   3, Buildings to which, following a flre, permanent                  or
      repairs have not commenced within 60 days                    b. 90 days prior to the expiration date of the
      following safisfeetory adjustment of loss.                       policy when the policy provides professional
   4. Buildings that have been unoccupied 60 or                        liability coverage for legal and medical ser-
      more consecutive days, except buildings that                     vices.
      have a Seasonal occupancy, and buildings ac-                 The notice of nonrenewal will state our reason
      tually in the course of construction or repair               for nonrenewal.
      and reconstruction which are properly secured
      against unauthorized entry.                               2. We will mail our notice, by first-class mail, to
                                                                   the first Named Insured and agent, if any, at
   5. Buildings that are in danger of collapse be-                 the last mailing address known to us.
      cause of serious structural conditions or those
      buildings subject 10 extremely hazardous con-             3. We need not mail or deliver this notice if you
      ditions not contemplated in filed rating plans               have:
      such as those buildings that are in a state of               a. Insured elsewhere;
      disrepair as to be dilapidated.                              b. Accepted replacement coverage; or
                                                                   c. Requested or agreed to nonrenewal.




Page 2 of 2                                  © ISO Properties, Inc., 2007                            IL 02 34 09 08
                                                                                                        App. 148
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 12 of 82



                                                                                                IL N 001 09 03

                                    FRAUD STATEMENT
Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or knowingly pre-
sents false information Si an application for insurance is guilty of a crime and may be subject to fines and con-
finement in prison.




IL N 001 09 03                           C ISO Properties, Inc., 2003
                                                                                                   App. 149
                                                                                                   Pagel of 1
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 13 of 82



                                                                                                 IL P 001 01 04

   U.S. TREASURY DEPARTMENTS OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued
by OFAC. Meese read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
   • Foreign agents;
   • Front organizations;
   • Terrorists;
   • Terrorist organizations; and
   • Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be locate(' on the United States Treas-
ury's web site — httpliwww.treas.goviofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any parson or entity
claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC, When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds may be made without authorization from OFAC.
Other limitations on the premiums and payments also apply.




IL P 001 01 04                            0 ISO Properties, Inc., 2004                              Page 1 of 1
                                                                                                    App. 150
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 14 of 82


POLICY NUMBER:sPP 0031007                                         COMMERCIAL GENERAL LIABILITY
                                                                                CG DS 01 10 01

     COMMERCIAL GENERAL LIABILITY DECLARATIONS
                 COMPANY NAME                                     PRoDuceR NAME
SENECA SPECIALTY INSURANCE COMPANY                 Burns & Wilcox UT
                                                   9815 South Monroe Street
                                                   Suite 510
                                                   Sandy, UT 84070



NAMED INSURED Badlands Consulting, LLC


MAILING ADDRESS POB 367
                    Glendivn, XT 59330

POLICY PERIOD: FROM    01/20/2016             TO     01/20/2017           AT 12:01 A.M. TIME AT
YOUR MAILING ADDRESS SHOWN ABOVE

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

                                    LIMITS OF INSURANCE
EACH OCCURRENCE LIMIT                               $1,000,000
       DAMAGE TO PREMISES
       RENTED TO YOU LIMIT                                $100, 000 Any one premises
       MEDICAL EXPENSE LIMIT                                $5, 000 Any one person
PERSONAL & ADVERTISING INJURY LIMIT                     $1,000,000 Any one person or organization
GENERAL AGGREGATE LJMIT                                                             $2,000,000
PRODUCTS/COMPLETED OPERATIONS AGGREGATE LIMIT                                       $2,000,000



                           RETROACTIVE DATE (00 00 02 ONLY)
THIS INSURANCE DOES NOT APPLY TO "BODILY INJURY", "PROPERTY DAMAGE' OR "PERSONAL AND
ADVERTISING INJURY" WHICH OCCURS BEFORE THE RETROACTIVE DATE, IF ANY, SHOWN BELOW
RETROACTIVE DATE:
                      (ENTER DATE OR "NONE" IF NO RETROACTIVE DATE APPLIES}


                                 DESCRIPTION OF BUSINESS
FORM OF BUSINESS:

❑ INDIVIDUAL           ❑ PARTNERSHIP         ❑ JOINT VENTURE            ❑ TRUST

E] LIMITED LIABILITY COMPANY    ❑ ORGANIZATION, INCLUDING A CORPORATION (BUT NOT IN-
                                CLUDING A PARTNERSHIP, JOINT VENTURE OR LIMITED LIABILITY
                                COMPANY)

BUSINESS DESCRIPTION: Oil field Consultant




CG DS 01 10 0/                     © ISO Properties, Inc-, 2000                        Page 1 of 5   ❑
                                                                                         App. 151
     Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 15 of 82




                      ALL PREMISES YOU OWN, RENT OR OCCUPY
LOC NO.           ADDRESS Or ALL PREMISES YOU OWN, RENT OR OCCUPY
001-001 204 N. Kendrick Ave.
        Dawson
        G1endive, MT 59330

002-001 2374 Wale Ave.
        Mprleigh
        Bismarck, ND 58504




Page 2 of 5                                                         CO DS 01 10 01   0   IN
                               © ISO Properties, Inc., 2000
                                                                       App. 152
            Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 16 of 82

                                        CLASSIFICATION AND PREMIUM
 LOC I            CLASSIFICATION        CODE PREMIUM                 RATE              ADVANCE PREMIUM
 NO.                                     NO.                 Prem/       Prod/Comp   Premf        Prod/Comp
                                               BASE
                                                              ass           Ops       Ops             Ops
001-001 COnelRltenItS                   41677   7,700,000      5.028        Incl.     838,716              DWI..
        Products-completed operations             Payroll
        axe wildest to the General
        Aggregate Limit
        TERRITORY: 081
002-001 Consultants                     41677      IE Any      0.544        Incl.                       Incl.
        Products-completed operations             Payroll
        are subject to the Oefteral
        Aggregates Liflit
        TERRITORY: 001




         CG 0$ 01 10 01                     ISO Properties, Inc., 2000                       Page 3 of 5      El
                                                                                                App. 153
          Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 17 of 82

                                        CLASSIFICATION AND PREMIUM
LOC             CLASSIFICATION          CODE PREMIUM                   RATE              ADVANCE PREMIUM
NO•                                      NO.   BASE            Prim/      Prod/COMP   Peenli            PMWComp
                                                                Ups          Ops       Op,                 Ops
      Stop Gap - Employer!! Liability                                                          $500
      Coverage Endorsement - North
      Dakota
      Professional Liability Coverage                                                          $150
      Blanket Additional insured /                                                             $250
      Waiver of subrogation

      Pollution Exclusion                                                                      $750

      Add4tiona1 insured                                                                       $150




      CG DS 01 10 01                       © ISO Properlies, Inc,, 2000                          Page 4 of 5      ❑
                                                                                                      App. 154
        Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 18 of 82



                                      STATE TAX OR OTHER (U applicable)
                                     TOTAL PREMIUM (SUBJECT TO
                                     AUDIT)                                                $41,116


  PREMIUM SHOWN IS PAYABLE:          AT INCEPTION
                                     AT EACH ANNIVERSARY
                                     (IF POLICY PERIOD IS MORE THAN ONE YEAR AND PRE-
                                     MUM IS PAID IN ANNUAL INSTALLMENTS)

  AUDIT PERIOD (IF APPLICABLE)   ❑ ANNUALLY     OSEMI-           ❑ QUARTERLY           LIMONTHLY
                                                ANNUALLY


                                      ENDORSEMENTS
  ENDORSEMENTS ATTACHED TO THIS POLICY:
     See Schedule of Forma and Endorsements




 THESE DECLARATIONS, TOGETHER WITH THE COMMON POLICY CONDITIONS AND COVERAGE
 FORM(S) AND ANY ENDORSEMENT(S), COMPLETE THE ABOVE NUMBERED POLICY.


  Countersigned:                               By:

                     (Date)                                  (Authorized Representative)




Page 6 of 5                       © ISO Properties, Inc., 2000                        CG DS 01 10 01
                                                                                           App. 155
Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 19 of 82



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                 ABSOLUTE ASBESTOS EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2. Exclusions of SECTION I —
   COVERAGE A — BODILY INJURY AND PROPERTY DAMAGE LIABILITY:

   2. Exclusions

       This insurance does not apply to.

       Asbestos
       (I) "Bodily injury", or "property damage" in any way or to any extent arising out of
           or involving asbestos, asbestos fibers or any product containing asbestos or
           asbestos fibers.
       (2) "Economic loss", "'diminution of property", "abatement costs" or any other
           loss, cost or expense, including "equitable relief', in any way or to any extent
           arising out of or involving asbestos, asbestos fibers or any product containing
           asbestos or asbestos fibers.
       (3) Any fees, costs or expenses of any nature whatsoever in the investigation or
           defense of any claim or 'suit' arising out of or involving asbestos, asbestos
           fibers or any product containing asbestos or asbestos fibers.


B. The following exclusion is added to Paragraph 2. Exclusions of SECTION I —
   COVERAGE 13 — PERSONAL AND ADVERTISING INJURY:
   2. Exclusions
       This insurance does not apply to:
       Asbestos
       (1) "Personal and advertising injury" in any way or to any extent arising out of or
           involving asbestos, asbestos fibers or any product containing asbestos or
           asbestos fibers.
       (2) "Economic loss", "diminution of property", "abatement costs" or any other
           loss, cost or expense, including 'equitable relief', in any way or to any extent
           arising out of or involving asbestos, asbestos fibers or any product containing
           asbestos or asbestos fibers
        (3) Any fees, costs or expenses of any nature whatsoever in the investigation or
           defense of any claim or 'suit' arising out of or involving asbestos, asbestos
           fibers or arty product containing asbestos or asbestos fibers.




17-203 (07/15)                          Page iof 2
                                                                                      App. 156
Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 20 of 82




C. For purpose of this exclusion, the following definitions are added to Section V.
   DEFINITIONS:

   "Abatement costs" means any actual or potential damages, costs, fees or expenses,
   including the costs of Inspection, removal or replacement.

   "Diminution of property' means the diminishing or lessening in value of property.

   "Economic loss' means any actual or potential damages, costs, fees, expenses or
   lost profits arising out of or involving the manufacture or utilization of a good or
   product.

   "Equitable relief" means any remedy or relief, including restitution or Injunctive relief,
   sought in a court with equitable powers.




17-2E13 (D7/15)                          Pege 2 of 2
                                                                                         App. 157
Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 21 of 82




   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                                LEAD EXCLUSION
 This Endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LABILITY COVERAGE PART


 The following exclusion is added to Paragraph 2. Exclusions of Section I — Coverages:

Lead Liability

 This insurance does not apply to:

(1) "Bodily Injury", "Property Damage", or "Personal and Advertising Injury" in any way
    or to any extent arising out of the actual, alleged or threatened exposure to lead or
    any substance containing lead.

 (2) "Economic Loss'', "Diminution of Property", "Abatement Costs" or any other loss,
     cosi or expense, including "Equitable Relief", in any way or to any extent arising out
     of or involving lead or any substance containing lead,

(3) Any fees, costs or expenses of any nature whatsoever in the investigation or defense
    of any 'Clain," or "Suit" arising out of or involving lead or any substance containing
    lead.

 For the purpose of this exclusion, the following additional terms are defined:

"Abatement Costs" means any actual or potential damages, costs, fees or expenses,
including the costs of inspection, removal, replacement, or treatment.

 "Diminution of Property" means the diminishing or lessening in value of property.

 "Economic Loss" means any actual or potential damages, costs, fees, expenses or lost
 profits arising out of or involving the manufacture, utilization or existence of a substance
 or product

 "Equitable Relief' means any remedy or relief, including restitution or injunctive relief,
 sought in a court with equitable powers.


 All other terms and conditions of the policy remain unchanged.




 17-284 (07/15)                                                                     Page 1 of
                                                                                         App. 158
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 22 of 82



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



        EXCLUSION - UNDERGROUND RESOURCES AND
                       EQUIPMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART



With respect to operations performed by you or on your behalf:

A. :Pile following exclusions are added to Section I — COVERAGES (BODILY INJURY AND PROPERTY DAM-
   'AGE LIABILITY):
    This insurance does not apply to:
    1'. "Property damage" included within the "underground resources and equipment hazard"; or
    2. The cost of reducing any property included within the "underground resources and equipment hazard" to
        physical possession above the surface of the earth or of any body of water, or to the expense incurred or
        rendered necessary to prevent or minimize "property damage" to other property resulting from acts or
        omissions causing "property damage" included within the "underground resources and equipment hazard".

B. The following definition Is added to the DEFINITSONS Section:
   "Underground resources and equipment hazard" includes "property damage" to any ofIhe following:
    1. Oil, gas, water, or other mineral substances which have not been reduced to physical possession above
   ' • the surface of the earth or above the surface of any body of wafer;
   '2. Any well, hole, formation, strata, or area in or through which exploration for or production of any substance
       is carried on; or
    3, Any casing, pipe, bit, tool, pump. or other drilling or well servicing machinery or equipment located beneath
       the surface of the earth in any such well or hole or beneath the surface of any body of water.




44-023. (0 7(13)           Includes copyrighted material of Insurance Services Offices,                Page 1 of 1
                                              Inc,, with its permission.
                                 Copyright, Insurance Services Office, Inc., 1994                    App. 159
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 23 of 82


       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



   EXCLUSION - SALINE SUBSTANCES CONTAMINATION


This endorsement modifies insurance provided under the following;

   COMMERCIAL GENERAL LIABILITY COVERAGE PART




With respect to operations performed by you or an your behalf:
1. This insurance does not apply to "property damage" included within the "saline substance contamination
   hazard."
2. The following definition is added to the befinitions Section:
   "Saline substance contamination hazard:: includes "property damage' to any of the following wherever located:
      (a)Oil, gas, water or other mineral substance, if the "properly damage" Is 'caused directly or indirectly by a
      saline substance;
      (b)Any other property, if the 'property damage" results frorn the "property damage" described in (a) above.




44424 (07/13)              Includes copyrighted material of Insurance Set-vices Offices, Inc., with   Page 1 of 1
                                                      its permission.
                                     Copyright, Insurance Services Office, Inc., 1984
                                                                                                       App. 160
        Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 24 of 82



                   SENECA SPECIALTY INSURANCE COMPANY
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




         PROFESSIONAL SERVICES LIABILITY LIMITATION

  This endorsement modifies Insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART



  With respect to operations performed by you or on your behalf:

     The following exclusion is added to Section I — COVERAGES (BODILY INJURY AND PROPERTY DAMAGE
     LIABILITY):
     This insurance does not apply to the rendering or failure to render professional services by you or on your be-
     half.
     This exclusion does not apply to any "bodily injury' or "property damage" that results from the rendering of or
     the fdilure.to render such professional services.

. For the purposes of this endorsement, the definition of "property damage" Is amended to read as follows:

     'Property Damage" means physical Injury to tangible properly.




  All other policy terms and conditions remain unchanged.




  45-030 (1/14)            Includes copyrighted material of Insurance Services Offices,Inc„ with       Page 1 of 1
                                 its permission. Copyright. Insurance Services Office, inc,
                                                                                                      App. 161
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 25 of 82


                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 00 01 0413

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.             (2) The "bodily injury" or "properly damage"
Read the entire policy carefully to determine rights,                 occurs during the policy period; and
duties and what is and is not covered.                           (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"'                    under Paragraph 1. of Section II — Who Is
refer to the Named Insured shown in the Declarations,                 An Insured and no 'employee" authorized
and any other person or organization qualifying as a                  by you to give or receive notice of an
Named Insured under this policy. The words "we",                      "occurrence" or claim, knew that the "bodily
"us" and "our' refer to the company providing this                    injury" or "property damage" had occurred,
insurance.                                                            in whole or in part. if such a listed insured
The word "insured" means arty person or organization                  or authorized 'employee" knew, prior to the
qualifying as such under Section II      VVho Is An                   policy period, that the "bodily injury" or
Insured.                                                              "property damage" occurred, then any
                                                                      continuation, change or resumption of such
Other words and phrases that appear in quotation                      "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V —                      or after the policy period with be deemed to
Definitions.                                                          have been known prior to the policy period,
SECTION 1— COVERAGES                                          c. '"Bodily injury" or "property damage" which
COVERAGE A — BODILY INJURY AND PROPERTY                           occurs during the policy period and was not,
DAMAGE HAMMY                                                      prior to the policy period, known to have
1. Ensuring Agreement                                             occurred by any insured listed under
                                                                  Paragraph I. of Section II — Who Is An Insured
   a. We will pay those sums that the insured                     or any "employee" authorized by you to give or
      becomes legally obligated to pay as damages                 receive notice of an "occurrence" or claim,
      because of "bodily injury" or "property damage"             includes any continuation, change or
      to which this insurance applies, We will have               resumption of that "bodily injury" or "property
      the right and duty to defend the insured against            damage" after the end of the policy period.
      any "suit" seeking those damages. However,
      we will have no duty to defend the insured              d, "Bodily injury" or "property damage" will be
                                                                  deemed to have been known to have occurred
      against any "suit" seeking damages for "bodily
      injury' or "property damage" to which this                  at the earliest time when any insured listed
      insurance does not apply. We may, at our                    under Paragraph 1. of Section II — Who Is An
      discretion, investigate any "occurrence" and                Insured or any "employee" authorized by you to
      settle any claim or "suit" that may result But:             give or receive notice of an "occurrence" or
                                                                  claim:
     (1) The amount we will pay for damages is
          limited as described in Section 111 — Limits          (1) Reports all, or any part, of the "bodily injury"
          Of Insurance; and                                           or "property damage" to us or any other
                                                                      insurer;
     (2) Our right and duty to defend ends when we
          have used up the applicable limit of                  (2) Receives a written or verbal demand or
          insurance in the payment of judgments or                    claim for damages because of the "bodily
          settlements under Coverages A or B or                       injury" or "properly damage"; or
          medical expenses under Coverage C.                    (3) Becomes aware by any other means that
      No other obligation or liability to pay sums or                 "bodily injury" or "property damage" has
      perform acts or services is covered unless                      occurred or has begun to occur.
      explicitly provided for under Supplementary             e. Damages because of "bodily injury" include
      Payments — Coverages A and B                                damages claimed by any person or
                                                                  organization for care, loss of services or death
   b. This insurance applies to "bodily injury" and
      "property damage" only it                                   resulting at any time from the "bodily injury",
     (1) The "bodily injury" or "property damage" is
         caused by an "occurrence" that takes place
         in the "coverage territory";




CG 00 01 04 13                         Insurance Services Office, Inc., 2012                         Page 1i of 16
                                                                                                      App. 162
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 26 of 82




2. Exclusions                                                     This exclusion applies even if the claims
   This insurance does not apply to:                              against any insured allege negligence or other
                                                                  wrongdoing in:
   a. Expected Or Intended Injury
                                                                     (a) The supervision, hiring, employment,
       "Bodily injury" or ''property damage" expected                     training or monitoring of others by that
       or intended from the standpoint of the insured,                    insured; or
       This exclusion does not apply to 'bodily injury"
       resulting from the use of reasonable force to                 (b) Providing       or failing     to    provide
       protect persons or property.                                       transportation with respect to any
                                                                          person that may be under the influence
   b. Contractual Liability                                               of alcohol;
       "Bodily injury" or "property damage" for which             if the "occurrence" which caused the "bodily
       the insured is obligated to pay dahiages by                injury" or "property damage", involved that
       reason of the assumption of liabift in a                   which is described in Paragraph (1), (2) or (3)
       contract or agreement. This exclusion does not             above.
       apply to liability for damages:
                                                                  However, this exclusion applies only if you are
      (1) That the insured would have in the absence              in the business of manufacturing, distributing,
           of the contract or agreement; or                       selling, serving or furnishing alcoholic
      (2) Assumed. in a contract or agreement that is             beverages. For the purposes of this exclusion,
           an "insured contract', provided the "bodily            permitting a person to bring alcoholic
           injury' or "property damage" occurs                    beverages on your premises, for consumption
           subsequent to the execution of the contract            on your premises, whether or not a fee is
           or agreement. Solely for the purposes of               charged or a license is required for such
           liability assumed in an "insured contract',            activity, is not by itself considered the business
           reasonable attorneys' fees and necessary               of selling, serving or furnishing alcoholic
           litigation expenses incurred by or for a party         beverages.
           other than an insured are deemed to he              d. Workers' Compensation And Similar Laws
           damages because of "bodily injury" or
           "property damage", provided:                           Any obligation of the insured under a workers'
                                                                  compensation,          disability   benefits     or
         (a) Liability to such party for, or for the cost         unemployment compensation law or any
                of, that party's defense has also been            similar law.
                assumed in the same "insured contract':
                and                                            e. Employer's Liability
         (b) Such attorneys' fees and litigation                  "Bodily injury" to:
                expenses are for defense of that party            (1) An "employee" of the insured arising out of
                against a civil or alternative dispute                and in the course of:
                resolution proceeding in which damages               (a) Employment by the insured; or
                to which this insurance applies are
                alleged.                                             (b) Performing duties related to the conduct
                                                                          of the insured's business; or
   c. Liquor Liability
                                                                  (2) The spouse, child, parent, brother or sister
       "Bodily injury" or "property damage" For which                 of that "employee" as a consequence of
       any insured may be held liable by reason of:                   Paragraph (1) above.
     (1) Causing or contributing to the intoxication of            This exclusion applies whether the insured
          any person;                                              may be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a                capacity and to any obligation to share
          person under the legal drinking age or                   damages with or repay someone else who
          under the influence of alcohol; or                       must pay damages because of the injury,
     (3) Any statute, ordinance or regulation relating             This exclusion does not apply to liability
          to the sale, gift, distribution or use of                assumed by the insured under an "insured
          alcoholic beverages.                                     contract".




Page 2 of 16                          © Insurance Services Office, Inc., 2012                         App.
                                                                                                   CG 00    163
                                                                                                         01 04 13
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 27 of 82




    f. Pollution                                                (d) At or from any premises, site or location
     (1) "Bodily injury" or "properly damage" arising               Or which any insured or any contractors
         out of the actual, alleged or threatened                   or subcontractors working directly or
         discharge, dispersal, seepage, migration,                  indirectly on any insured's behalf are
         release or escape of "pollutants":                         performing operations if The "pollutants"
                                                                    are brought on or to the premises, site
        (a} At or from any premises, site or Vocation               or location in connection with such
             which is or was at any lime owned or                   operations by such insured, contractor
             occupied by, or rented or loaned to, any               Or    subcontractor.   However,      this
             insured. However, this subparagraph                    subparagraph does not apply to:
             does not apply to-
                                                                    (I) "Bodily injury" or "property damage"
            CO "Bodily injury" if sustained within a
                                                                        arising out of the escape of fuels,
               building and caused by smoke,                            lubricants or other operating fluids
               fumes, vapor or soot produced by or                      which are needed to perform the
               originating from equipment that is                       normal electrical,      hydraulic or
               used to heat, cool or dehumidify the                     mechanical functions necessary far
               building, or equipment that is used to                   the operation of "mobile equipment"
               heat water for personal use, by the                      or its parts, if such fuels, lubricants
               building's occupants or their guests;                    or other operating fluids escape from
            (ii) "Bodily injury' or "property damage"                   a vehicle part designed to hold, store
                 for which you may be held liable, if                   or receive them This exception does
                 you are a contractor and the owner                     not apply if the "bodily injury'? or
                 or lessee of such premises, site or                    "property damage" arises out of the
                 location has been added to your                        intentional discharge, dispersal or
                 policy as an additional insured with                   release of the fuels, lubricants or
                 respect to your ongoing operations                     other operating fluids, or if such
                 performed for that additional insured                  fuels, lubricants or other operating
                 at that premises, site or location and                 fluids are brought on or to the
                 such premises, site or location is not                 premises, site or location with the
                 and never was owned or occupied                        intent that they be discharged,
                 by, or rented or loaned to, any                        dispersed or released as part of the
                 insured, other than, that additional                   operations being performed by such
                 insured; or                                            insured, contractor or subcontractor;
           (iii) "Bodily injury" or "property damage"               (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                     sustained within a building and
                 from a "hostile fire';                                  caused by the release of gases,
        (b) At or from any premises, site or location                    fumes or vapors from materials
            which is or was at any time used by or                       brought into that building in
            for any insured or others for the                            connection with operations being
            handling, storage, disposal, processing                      performed by you or on your behalf
            or treatment of waste;                                       by a contractor or subcontractor; or
        (c) Which are or were at any time                          (iii) "Bodily injury" or "property damage'
            transported, 'handled, stored, treated,                      arising out of heat, smoke or fumes
            disposed of, or processed as waste by                        from a "hostile fire".
            or for:                                             (e) At or from any premises, site or location
            (i) Any insured; or                                      on which any insured or any contractors
                                                  •                  or subcontractors working directly or
            00 Any person or organization for whom                   indirectly on any insured's behalf are
               you may be legally responsible; or                    performing operations if the operations
                                                                     are to test for, monitor, clean up,
                                                                     remove, contain, treat, detoxify or
                                                                     neutralize, or in any way respond to, or
                                                                     assess the effects of, "pollutants".




CG 00 01 04 13                         Insurance Sets Office, inc„ 2012                          App.3 164
                                                                                                Page   of 16
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 28 of 82




     (2) Any loss, cost or expense arising out of                  (5) "Bodily injury" or "property damage" arising
           any:                                                           cut of:
         (a) Request, demand, order or statutory or                     (a) The operation of machinery or
               regulatory requirement that any insured                        equipment that is attached to, or part of,
               or others test for, monitor, clean up,                         a land vehicle that would quality under
               remove, contain, treat, detoxify or                            the definition of "mobile equipment" if it
               neutralize, or in any way respond to, or                      were not subject to a compulsory or
               assess the effects of, "pollutants"; or                       financial responsibility law or other
         (b} Claim or suit by or on behalf of a                              motor vehicle insurance law where it is
               governmental authority for damages                            licensed or principally garaged; or
               because of testing for, monitoring,                      (b) The operation of any of the machinery
               Cleaning up, removing, containing,                            or equipment listed in Paragraph f.(2) or
               treating, detoxifying or neutralizing, or in                  f.(3) of the definition of "mobile
               any way responding to, or assessing the                       equipment'.
               effects of, "pollutants".                        h. Mobile Equipment
          However, this paragraph does not apply to                 "Bodily injury" or "property damage" arising out
          liability for damages because of "property                of:
           damage" that the insured would have in the
           absence of such request, demand, order or               (1) The transportation of "mobile equipment" by
           Statutory or regulatory requirement, or such                  an "auto" owned or operated by or rented or
           claim or "suit" by or on behalf of a                          loaned to any insured; or
           governmental authority.                                 (2) The use of "mobile equipment' in, or while
      Aircraft, Auto Or Watercraft                                       in practice for, or while being prepared for,
                                                                         any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                   or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or          I. War
      watercraft owned or operated by or rented or                  "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                 caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                  (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
                                                                  (2) Warlike action by a military force, including
      against any insured allege negligence or other
      wrongdoing in the supervision, hiring,                             action in hindering or defending against an
      employment, training or monitoring of others by                    actual or expected attack, by any
                                                                         government, sovereign or other authority
      that insured, if the "occurrence" which caused
      the 'bodily injury" or "property damage"                           using military personnel or other agents; or
      involved the ownership, maintenance, use or                 (3)    Insurrection,   rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or                   power, or action taken by governmental
      watercraft that is owned or operated by or                         authority in hindering or defending against
      rented or loaned to any insured.                                   any of these.
      This exclusion does not apply to:                         j. Damage To Property
     (1) A watercraft while ashore on premises you                  "Property damage" to:
          own or rent;                                            (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                            any costs or expenses incurred by you, or
                                                                         any other person, organization or entity, for
         (a) Len than 26 feet long; and
                                                                         repair,      replacement,       enhancement,
         (b) Not being used to carry persons or                          restoration or maintenance of such property
              properly for a charge;                                     for any reason, including prevention of
     (3} Parking an "auto" on, or on the ways next                       injury to a person or damage to another's
          to, premises you own or rent, provided the                     property;
          "auto" is not owned by or rented or loaned              (2) Premises you sell, give away or abandon, if
          to you or the insured;                                         the "property damage" arises out of any
     (4) Liability assumed under any "insured                            part of those premises;
          contract" for the ownership, maintenance or             (3) Property loaned to you;
          use of aircraft or watercraft; or




Page 4 of 16                           0 Insurance Services Office, Inc., 2012                       CG App.  165
                                                                                                        00 01 04 13
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 29 of 82




     (4) Personal property in the care, custody or                This exclusion does not apply to the loss of use
         control of the insured;                                  of other property arising out of sudden and
         That  particular part of real property on                accidental physical injury to "your product" or
     (5)
         which you or any contractors or                          "your work" after it has been put to its intended
         subcontractors working directly or indirectly            use.
         on your behalf are performing operations, if          n. Recall Of Products, Work Or Impaired
         the "property damage" arises out of those              • Property
         operations; or                                           Damages claimed for any loss, cost or
     (6) That particular part of any property that                expense incurred by you or others for the loss
           must be restored, repaired or replaced                 of use, withdrawal, recall, inspection, repair,
           because "your work" was incorrectly                    replacement, adjustment, removal or disposal
           performed on it.                                       of:
      Paragraphs (1), (3) and (4) of this exclusion do           (1) "Your product',
      not apply to "property damage" (other than                 (2) "Your work' ; or
      damage by fire) to premises, including the
      contents of such premises, rented to you for a              (3) "Impaired property":
      period of seven or fewer consecutive days. A                 if such product, work, or properly is withdrawn
      separate limit of insurance applies to Damage                or recalled from the market or from use by any
      To Premises Rented To You as described in                    person or organization because of a known or
      Section III — Limits Of Insurance.                           suspected defect, deficiency, inadequacy or
      Paragraph (2) of this exclusion does not apply               dangerous condition in it.
      if the premises are your work" and were never            o. Personal And Advertising Injury
      occupied rented or held for rental by you.
                                                                  "Bodily injury" arising out of "personal and
      Paragraphs (3), (4), (5) and (6) of this                    advertising injury".
      exclusion do not apply to liability assumed
                                                               p. Electronic Data
      under a sidetrack agreement.
                                                                  Damages arising out of the loss of, loss of use
      Paragraph (6) of this exclusion does not apply
                                                                  of, damage to, corruption of, inability to access,
      to "property damage" included in the "products-             or inability to manipulate electronic data.
      completed operations hazard".
                                                                  However, this exclusion does not apply to
  k. Damage To Your Product                                       liability for damages because of "bodily injury".
      "Property damage" to "your product" arising out
                                                                  As used in this exclusion, electronic data
      of it or any part of it.
                                                                  means information, facts or programs stored as
   I. Damage To Your Work                                         or on, created or used on, or transmitted to or
      "Property damage" to "your work" arising out of             from computer software, including systems and
      it or any part of it and included in the "products-         applications software, hard or floppy disks, CD-
      completed operations hazard".                               ROMs, tapes, drives, cells, data processing
                                                                  devices or any other media which are used
      This exclusion does not apply if Me damaged                 with electronically controlled equipment,
      work or the work out of which the damage
      arises was performed on your behalf by a                 q. Recording And Distribution Of Material Or
      subcontractor.                                              Information In Violation Of Law
  m, Damage To Impaired Property Or Property                      "Bodily injury" or "property damage" arising
      Not Physically Injured                                      directly or indirectly out of any action or
                                                                  omission that violates or is alleged to violate;
      "Property damage" to "impaired property" or
      property that has not been physically injured,             (1) The Telephone Consumer Protection Act
      arising out of                                                  (TOPA), including any amendment of or
                                                                      addition to such taw:
     (1) A defect, deficiency, inadequacy or
          dangerous condition in "your product" or               (2) The CAN•SPAM Act of 2003, including any
          "your work"; or                                             amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting              (3) The Fair Credit Reporting Act (FORA), and
          on your behalf to perform a contract or                     any amendment of or addition to such law,
          agreement in accordance with its terms.                     including the Fair and Accurate Credit
                                                                      Transactions Act (FACIA); or




CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                         App.S 166
                                                                                                     Page   of 16
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 30 of 82




     (4) Any federal, state or local statute,              2. Exclusions
         ordinance or regulation, other than the              This insurance does not apply to:
         TOPA, CAN-SPAM Act of 2003 or FCRA
         end their amendments and additions, that              a. Knowing Violation Of Rights Of Another
         addresses, prohibits, or limits the printing,           "Personal and advertising injury" caused by or
         dissemination,     disposal,       collecting,          at the direction of the insured with the
         recording,     sending,         transmitting,           knowledge that the act would violate the rights
         communicating or distribution of material or            of another and would inflict "personal and
         information.                                            advertising injury". .
   Exclusions c. through n. do not apply to damage            b. Material Published With Knowledge Of
   by fire to premises while rented to you or                    Falsity
   temporarily occupied by you with permission of the
                                                                  "Personal and advertising injury" arising cut of
   owner. A separate limit of insurance applies to this
                                                                  oral or written publication, in any manner, of
   coverage as described in Section III — Limits Of
                                                                  material, if done by or at the direction of the
   Insurance.
                                                                  insured with knowledge of its falsity.
COVERAGE B — PERSONAL AND ADVERTISING
                                                              c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                 "Personal and advertising injury" arising out of
1. Insuring Agreement
                                                                 oral or written publication, in any manner, of
   t We will pay those sums that the insured                     material whose first publication took place
     becomes legally obligated to pay as damages                 before the beginning of the policy period.
     because of "personal and advertising injury" to
                                                              d. Criminal Acts
     Which this insurance applies. We will have the
     right and duty to defend the insured against                 "Personal and advertising injury" arising out of
     any "suit" seeking those damages. However,                   a criminal act committed by or at the direction
     we will have no duty to defend the insured                   of the insured.
     against any "suit" seeking damages for                   e. Contractual Liability
     "personal and advertising injury" to which this
     insurance does not apply. We may, at our                     "Persona] and advertising injury" for which the
     discretion, investigate any offense and settle               insured has assumed liability in a contract or
                                                                  agreement This exclusion does not apply to
     any claim or "suit" that may result. But
                                                                  liability for damages that the insured would
     (1) The amount we will pay for damages is                    have in the absence of the contract or
         limited as described in Section III — Limits             agreement.
         Of Insurance; and
                                                               f. Breach Of Contract
     (2) Our right and duty to defend end when we
         have used up the applicable Ilimit of                    "Personal and advertising injury" arising out of
         insurance in the payment of judgments or                 a breach of contract, except an implied
         settlements under Coverages A or B or                    contract to use another's advertising idea in
         medical expenses under Coverage C.                       your "advertisement".

      No other obligation or liability to pay sums or         g. Quality Or Performance Of Goods — Failure
      perform acts or services is covered unless                 To Conform To Statements
      explicitly provided for under Supplementary                "Personal and advertising injury" arising out of
      Payments —Coverages A and B.                               the failure of goods, products or services to
                                                                 conform with any statement of quality or
   b. This insurance applies to "personal and
      advertising injury' caused by an offense arising           performance made in your "advertisement",
      out of your business but only if the offense was        h. Wrong Description Of Prices
      committed in the "coverage Wintery" during the             "Personal and advertising injury" arising out of
      policy period.                                             the wrong description of the price of goods,
                                                                 products or services stated in your
                                                                 "advertisement".




Page 6 of 16                         0 Insurance Services Office, Inc., 2012                      CG App.
                                                                                                     00 01 167
                                                                                                           04 13
     Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 31 of 82




   i. Infringement Of Copyright, Patent,                      IL Pollution-related
      Trademark Or Trade Secret
                                                                  Any loss, cost or expense arising out of any:
      "Personal and advertising injury" arising out of
                                                                 (1) Request, demand, order or statutory or
      the infringement of copyright, patent,                           regulatory requirement that any insured or
      trademark, trade secret or other intellectual                    others test for, monitor, clean up, remove,
      property rights. Under this exclusion, such.
                                                                       contain, treat, detoxify or neutralize, or in
      other intellectual property rights do not include
                                                                       any way respond to, or assess the effects
      the use of another's advertising idea in your                    of, 'pollutants': or
      "advertisement",
                                                                 (2) Claim or suit by or on behalf of a
      However, this exclusion does not apply to                        governmental authority for damages
      infringement, in your "advertisement", of
                                                                       because of testing for, monitoring, cleaning
      copyright, trade dress or slogan.
                                                                       up,      removing,     containing,    treating,
      Insureds in Media And Internet Type                              detoxifying or neutralizing, Or in any way
      Businesses                                                       responding to, or assessing the effects of,
      "Personal and advertising injury' committed by                  "pollutants".
      an insured whose business is:                           o. War
     (1) Advertising, broadcasting, publishing or                 "Personal and advertising injury", however
          telecasting;                                            caused, arising, directly or indirectly, out of:
     (2) Designing of determining content of web                (1) War, including undeclared or civil war;
          sites for others; or                                  (2) Warlike action by a military force, including
    (3) An Internet search, access, content or                        action in hindering or defending against an
         service provider.                                            actual or expected attack, by any
     However, this exclusion does not apply to                        government, sovereign or other authority
     Paragraphs 14.a., b. and c. of "personal and                     using military personnel or other agents; or
     advertising injury" under the Definitions                  (3) Insurrection, rebellion, revolution, usurped
     section.                                                         power, or action taken by governmental
     For the purposes of this exclusion, the placing                  authority in hindering or defending against
     of frames, borders or links, or advertising, for                 any of these,
     you or others anywhere on the Internet, is not           p. Recording And Distribution Of Material Or
     by itself, considered the business of                        Information In Violation Of Law
     advertising, broadcasting, publishing or                     "Personal and advertising injury" arising
     telecasting.                                                 directly or indirectly out of any action or
  k. Electronic Chatrooms Or Bulletin Boards                      omission that violates or is alleged to violate:
      "Personal and advertising injury" arising out of          (1} The Telephone Consumer Protection Act
      an electronic chatroom or bulletin board the                    (TOPA), including any amendment of or
      insured hosts, owns, or over which the insured                  addition to such law;
      exercises control.                                        (2) The CAN-SPAM Act of 2003, including any
   r. Unauthorized Use Of Another's Name Or                           amendment of or addition to such law;
      Product
                                                                (3) The Fair Credit Reporting Act (FCRA), and
      "Personal and advertising injury" arising out of                any amendment of or addition to such law,
      the unauthorized use of another's name Or                       including the Fair and Accurate Credit
      product in your e-mail address, domain name                     Transactions Act (FACTA), or
      or metatag, or any other similar tactics to
                                                                (4) Any federal, state or local statute,
      mislead another's potential customers,                          ordinance or regulation, other than the
 in. Pollution                                                        TCPA, CAN-SPAM Act of 2003 or FORA
      "Personal and advertising injury" arising out cf                and their amendments and additions, that
      the actual, alleged or threatened diScharge,                    addresses, prohibits, or limits the printing,
      dispersal, seepage, migration, release or                       dissemination,        disposal,      collecting,
      escape of "pollutants" at any lime.                            recording,          sending,       transmitting,
                                                                      communicating or distribution of material or
                                                                     information.




CG 00010413                          © Insurance Services Office, Inc., 2012                           App.7 168
                                                                                                      Page   of 16
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 32 of 82




COVERAGE C — MEDICAL PAYMENTS                                 d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                              To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                   any insured, if benefits for the "bodily injury"
      below for "bodily injury" caused by an accident:            are payable or must be provided under a
                                                                  workers' compensation or disability benefits
     (1) On premises you own or rent;                             law or a similar law.
     (2) On ways next to premises you own or rent;            e. Athletics Activities
         or
                                                                  To a person injured while practicing, instructing
     (3) Because of your operations;                              or participating in any physical exercises or
      provided that:                                              games, sports, or athiefio contests.
         (a) The accident takes place in the                   1. Products-Completed Operations Hazard
             "coverage territory" and during the policy           Included within. the "products-completed
             period;                                              operations hazard".
         (h) The expenses are incurred and reported           g. Coverage A Exclusions
             to us within one year of the date of the
             accident; and                                        Excluded under Coverage A.
         (c) The injured person submits to                 SUPPLEMENTARY PAYMENTS — COVERAGES A
             examination, at our expense, by               AND B
             physicians of our choice as often as we       1. We will pay, with respect to any claim we
             reasonably require.                              investigate or settle, or any "suit" against an
   b. We Will make these payments regardless of               insured we defend:
      fault. These payments will not exceed the               a. All expenses we incur.
      applicable limit of insurance. We will pay              b. Up to $250 for cost of bail bonds required
      reasonable expenses for                                     because of accidents or traffic law violations
     (1) First aid administered at the time of an                 arising out of the use of any vehicle to which
          accident;                                                the Bodily Injury Liability Coverage applies. We
     (2) Necessary medical, surgical, X-ray and                   do not have to furnish these bonds.
          dental services, including prosthetic               c. The cost of bonds to release attachments, but
          devices; and                                            only for bond amounts within the applicable
     (3) Necessary         ambulance,         hospital,           limit of insurance. We do not have to furnish
          professional nursing and funeral services.              these bonds.
2. Exclusions                                                 d. AID reasonable expenses incurred by the
                                                                  insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                  investigation or defense of the claim or "suit",
   a. Any Ensured                                                 including actual loss of earnings up to $250 a
      To any insured, except "volunteer workers".                 day because of time off from work.
   b. Hired Person                                            e. All court costs taxed against the insured in the
                                                                  "suir. However, these payments do not include
      To a person hired to do work for or on behalf of            attorneys' fees or attorneys' expenses taxed
      any insured or a tenant of any insured.                     against the insured.
   c. Injury On Normally Occupied Premises                     f. Prejudgment interest awarded against the
      To a person injured on that part of premises                insured on that part of the judgment we pay. If
      you own or rent that the person normally                    we make an offer to pay the applicable limit of
      occupies.                                                   insurance, we will not pay any prejudgment
                                                                  interest based on that period of time after the
                                                                  offer.




Page a of 16                           Insurance Services Office, Inc., 2012                     CG App.
                                                                                                    00 01 169
                                                                                                          04 13
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 33 of 82




   g. AD interest on the full amount of any judgment            So long as the above conditions are met,
       that accrues after entry of the judgment and             attorneys' fees incurred by us in the defense of
       before we have paid, offered to pay, or                  that indemnitee, necessary litigation expenses
       deposited in court the part of the judgment that         incurred by us and necessary litigation expenses
       is within the applicable limit of insurance_             incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                 paid        as       Supplementary     Payments.
   insurance.                                                   Notwithstanding the provisions of Paragraph
                                                                2.b.(2) of Section I — Coverage A — Bodily injury
2. If we defend an insured against a "suit" and an              And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party           not be deemed to be damages for 'bodily injury"
   to the "suit", we will defend that indemnitee if all of      and "property damage" and will not reduce The
   the following conditions are met                             limits of insurance.
   a. The "suit" against the indemnitee seeks                   Our obligation to defend an insured's indemnitee
       damages for which the insured has assumed                and to pay for attorneys' fees and necessary
       the liability of the indemnitee in a contract or         litigation expenses as Supplementary Payments
       agreement that is an "insured contract",                 ends when we have used up the applicable limit of
   b. This insurance applies to such liability                  insurance in the payment of judgments or
       assumed by the insured;                                  settlements or the conditions set forth above, or
   c. The obligation to defend, or the cost of the              the terms of the agreement described in
       defense of, that indemnitee, has also been               Paragraph f, above, are no longer met.
       assumed by the insured in the same "insured           SECTION II —WHO IS AN INSURED
       contract",                                            1, If you are designated in the Declarations as:
   d. The allegations in the "suit' and the information         a. An individual, you and your spouse are
       we know about the "occurrence" are such that                  insureds, but only with respect to the conduct
       no conflict appears to exist between the                      of a business of which you are the sole owner,
       interests of the insured and the interests of the
       indemnitee;                                              b. A partnership or joint venture, you are an
                                                                     insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                       their spouses are also insureds, but only with
       conduct arid control the defense of that                      respect to the conduct of your business.
       indemnitee against such "suit" and agree that
       we can assign the same counsel to defend the             c. A limited liability company, you are an insured.
       insured and the indemnitee; and                               Your members are also insureds, but only with
                                                                     respect to the conduct of your business. Your
    f. The indemnitee:                                               managers are insureds, but only with respect
      (1) Agrees in writing to:                                      to their duties as your managers.
          (a) Cooperate with us in the investigation,           d. An organization other than a partnership, joint
               settlement or defense of the "suit";                  venture or limited liability company, you are an
          (b) Immediately send us copies of any                      insured. Your "executive officers" and directors
                                                                     are insureds, but only with respect to their
               demands, notices, summonses or legal
               papers received in connection with the                duties as your officers or directors. Your
              "suit";                                                stockholders are also insureds, but only with
                                                                     respect to their liability as stockholders.
          (c) Notify any other insurer whose coverage
               is available to the indemnitee,' and             e. A trust, you are an insured, Your trustees are
                                                                     also insureds, but only with respect to their
          (d) Cooperate with us with respect to                      duties as trustees.
               coordinating other applicable insurance
               available to the indemnitee; and
      (2) Provides us with written authorization to:
          (a) Obtain records and other information
               related to the "suit"; and
          (b) Conduct and control the defense of the
               indemnitee in such "suit".




CG DO 01 04 13                         © Insurance Services Office, Inc., 2012                         App.9 170
                                                                                                      Page   of 16
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 34 of 82




2. Each of the following is also an insured:                   c. Any person or organization having proper
   a. Your "volunteer workers" only while performing              temporary custody of your properly if you die,
      duties related to the conduct of your business,             but only:
      or your "employees", other than either your                  (1) With respect to liability arising out of the
      "executive officers" (if you are an organization                  maintenance or use of that property; and
      other than a partnership, joint venture or limited           (2) Until your legal representative has been
      liability company) or your managers Of you are                    appointed.
      a limited liability company), but only for acts
      within the scope of their employment by you or            d. Your legal representative if you die, but only
      while performing duties related to the conduct                with respect to duties as such. That
      of your business. However, none of these                      representative will have all your rights and
      "employees" or "volunteer workers" are                        duties under this Coverage Part
      insureds for:                                         3. Any organization you newly acquire or form, other
     (1) "Bodily injury" or "personal and advertising           than a partnership, joint venture or limited liability
          injury":                                              company, and over which you maintain ownership
                                                                or majority interest, will qualify as a Named
         (a) To you, to your partners or members (if            Insured if there is no other similar insurance
               you are a partnership or joint venture),         available to that organization. However:
               to your members (if you are a limited
               liability company), to a co-"employee"           a. Coverage under this provision is afforded only
               while in the course of his or her                    until the 90th day after you acquire or form the
               employment or performing duties related              organization or the end of the policy period,
               to the conduct of your business, or to               whichever is earlier;
               your other "volunteer workers" while             b. Coverage A does not apply to "bodily injury" or
               performing duties related to the conduct             "property damage" that occurred before you
               of your business;                                    acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or            c. Coverage 13 does not apply to "personal and
               sister of that ca-"employee" or                      advertising injury" arising out of an offense
               "volunteer worker as a consequence of                committed before you acquired or formed the
               Paragraph (1)(a) above;                              organization.
               For which there is any obligation to         No person or organization is an insured with respect
               share damages with or repay someone          to the conduct of any current or past partnership, joint
               else who must pay damages because of         venture or limited liability company that is not shown
               the injury described in Paragraph (1)(a)     as a Named Insured in the Declaration&
               or (b) above; or
                                                            SECTION Ill — LIMITS OF INSURANCE
         (d) Arising out of his or her providing or         1. The Limits of Insurance shown in the Declarations
               failing fc provide professional health           and the rules below fix the most we will pay
               care services.                                   regardless of the number of:
     (2) "Property damage" to property:                         a. Insureds;
         (a) Owned, occupied or used by;                        b. Claims made orlsuits" brought; or
         (b) Rented to, in the care, custody or                  c. Persons or organizations making claims or
               control of, or over which physical control
                                                                    bringing "suits".
               is being exercised for any purpose by;
                                                            2. The General Aggregate Limit is the most we will
          you, any of your "employees'', 'volunteer             pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any               a. Medical expenses under Coverage C;
          member (if you are a limited liability                b. Damages under Coverage A, except damages
          company).                                                 because of "bodily injury" or "property damage"
   h. Any person (other than your "employee" Of                     included in the "products-completed operations
      'volunteer worker), or any organization while                 hazard"; and
      acting as your real estate manager.                       G. Damages under Coverage B.




Page 10 of 16                            Insurance Services Office, Inc„ 2012                       CG App.
                                                                                                       00 01 171
                                                                                                             04 13
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 35 of 82




3. The Products-Completed Operations Aggregate                   (3) The nature and location of any injury or
   Limit is the most we will pay under Coverage A for                damage arising out of the "occurrence" or
   damages because of "bodily injury' and "property                  offense.
   damage" included in the "products-completed                b. If a claim is made or "suit" is brought against
   operations hazard".                                            any insured, you must:
4. Subject to Paragraph 2. above, the Personal And               (1) Immediately record the specifics of the
   Advertising Injury Limit is the most we will pay                  claim or "suit" and the date received; and
   under Coverage B for the sum of all damages
   because of all 'personal and advertising injury"              (2) Notify us as soon as practicable.
   sustained by any one person or organization.                   You must see to it that we receive written
S. Subject to Paragraph 2. or 3 above, whichever                  notice of the claim or "suit" as soon as
   applies, the Each Occurrence Limit is the most we              practicable.
   will pay for the sum of:                                   C. You and any ether involved insured must:
   a. Damages under Coverage A; and                             (1) Immediately send us copies of any
     b. Medical expenses under Coverage C                           demands, notices, summonses or legal
                                                                    papers received in connection with the
    because of all "bodily Minty' and "property                     claim or "suit",
     damage" arising out of any one "occurrence".
                                                                (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                     information;
    Premises Rented To You Limit is the most we will
    pay under Coverage A for damages because of                  (3) Cooperate with us in the investigation or
    "property damage" to any one premises, while                       settlement of the claim or defense against
    rented to you, or in the case of damage by fire,                   the "suit"; and
    while rented to you or temporarily occupied by you           (4) Assist us, upon our request, in the
    with permission of the owner.                                      enforcement of any right against any
7. Subject to Paragraph 5. above, the Medical                          person or organization which may be liable
    Expense Limit is the most we will pay under                        to the insured because of injury or damage
    Coverage C for all medical expenses because of                     to which this insurance may also apply.
    "bodily injury" sustained by any one person.              d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply               cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to               obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting             first aid, without our consent.
with the beginning of the policy period shown in the       3. Legal Action Against Us
Declarations, unless the policy period is extended
                                                              No person or organization has a right under this
after issuance for an additional period of less than 12
                                                              Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes         a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                           a "suit" asking for damages from an insured; or
SECTION IV — COMMERCIAL GENERAL LIABILITY                     b. To sue us on this Coverage Part unless all of
CONDITIONS                                                        its terms have been fully complied with.
1. Bankru ptcy                                                A person or organization may sue us to recover on
                                                              an agreed settlement or on a final judgment
    Bankruptcy or insolvency of the insured or of the         against an insured; but we will not be liable for
    insured's estate will not relieve us of our
                                                              damages that are not payable under the terms of
    obligations under this Coverage Part.
                                                              this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,                applicable limit of insurance. An agreed settlement
    Claim Or Suit                                             means a settlement and release of liability signed
    a. You must see to it that we are notified as soon        by us, the insured and the claimant or the
        as practicable of an "occurrence" or an offense       claimant's legal representative,
        which may result in a claim. To the extent
        possible, notice should include:
       (1) How, when and where the "occurrence" or
           offense took place;
       (2) The names and addresses of any injured
           persons and witnesses; and




GO 00 01 04 13                       © Insurance Services Office, Inc., 2012                        App.
                                                                                                  Page 11172
                                                                                                         of 16
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 36 of 82




4. Other Insurance                                                (3) When this insurance is excess over other
   If other valid and collectible insurance is available                insurance, we will pay only our share of the
   to the insured for a loss we cover under                             amount of the loss, if any, that exceeds the
   Coverages A or 13 of this Coverage Pat our                           sum of:
   obligations are limited as follows.                                 (a) The total amount that alt such other
   a. Primary Insurance                                                     insurance would pay for the loss in the
                                                                            absence of this insurance; and
       This insurance is primary except when
       Paragraph b. below applies. if this insurance is               (b) The total of all deductible and self-
       primary, our obligations are not affected unless                     insured amounts under all that other
       any of the other insurance is also primary.                          insurance.
       Then, we will share with all that other                    (4) We will share the remaining loss, if any,
       insurance by the method described in                             with any other insurance that is not
       Paragraph c. below.                                              described in this Excess Insurance
   b. Excess Insurance                                                  provision and was not bought specifically to
                                                                        apply in excess of the Limits of Insurance
      (1} This insurance is excess over.                                shown in the Declarations of this Coverage
          (a) Any of the other insurance, whether                       Part.
              primary, excess, contingent or on any                Method Of Sharing
              other basis:
                                                                   If all of the other insurance permits contribution
              (i) That is Fire, Extended Coverage,                 by equal shares, we will follow this method
                  Builder's Risk, Installation Risk or             also. Under this approach each insurer
                  Similar coverage for "your work";                contributes equal amounts until it has paid its
            (N) That is Fire insurance for premises                applicable limit of insurance or none of the loss
                 rented to you or temporarily                      remains, whichever comes first
                 occupied by you with permission of                If any of the other insurance does not permit
                 the owner,                                        contribution by equal shares, we will contribute
           (iii) That is insurance purchased by you                by limits. Under this method, each insurer's
                 to cover your liability as a tenant for           share is based on the ratio of its applicable
                 "property damage' to premises                     limit of insurance to the total applicable limits of
                 rented to you or temporarily                      insurance of all insurers.
                 occupied by you with permission of         5. Premium Audit
                 the owner; or
                                                               a. We will compute all premiums for this
           (iv) ]f the loss arises out of the                     Coverage Part in accordance with our rules
                 maintenance or use of aircraft,                  and rates.
                 "autos" or watercraft to the extent not
                 subject to Exclusion 9. of Section [ —        b. Premium shown in this Coverage Part as
                 Coverage A — Bodily Injury And                   advance premium is a deposit premium only.
                 Property Damage Liability.                       At the close of each audit period we will
                                                                  compute the earned premium for that period
        (b) Any other primary insurance available to              and send notice to the first Named Ensured,
             you covering liability for damages                   The due date for audit and retrospective
             arising out of the premises or                       premiums is the date shown as the due date
             operations, or the products and                      on the bill. If the sum of the advance and audit
             completed operations, for which you                  premiums paid for the policy period is greater
             have been added as an additional                     than the earned premium, we will return the
             insured.                                             excess to the first Named Insured.
     (2) When this insurance is excess, we will have           c. The first Named Insured must keep records of
         no duty under Coverages A or B to defend                 the information we need for premium
         the insured against any "suit" if any other              computation, and send us copies at such times
         insurer has a duty to defend the insured                 as we may request.
         against that "suit'. If no other insurer
         defends, we will undertake to do so, but we        6. Representations
         will be entitled to the insured's rights              By accepting this policy, you agree:
         against all those other insurers.                     a. The statements in the Declarations               are
                                                                  accurate and complete;




Page 12 of 16                         CP Insurance Services Office, Inc., 2012                      CG App.
                                                                                                       CO 01 173
                                                                                                             04 13
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 37 of 82




   b. Those     statements      are     based    upon            However, "auto" does not include "mobile
      representations you made to us, and                        equipment".
   c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
      your representations.                                      disease sustained by a person, including death
7. Separation Of Insureds                                        resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
   any rights or duties specifically assigned in this             a. The United States of America (including its
   Coverage Part to the first Named insured, this                    territories and possessions), Puerto Rico and
   insurance applies:                                                Canada;
   a. As if each Named Insured were the only                     b. International waters or airspace, but only if the
      Named Insured; and                                             injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                  or transportation between any places included
       is made or "suit" is brought.                                 in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                  c. All other parts of the world if the injury or
   To ifs                                                            damage arises out of.
   If the insured has rights to recover all or part of              (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                          the territory described in Paragraph a.
   Part, those rights are transferred to us. The                         above;
   insured must do nothing after loss to impair thorn.              (2) The activities of a person whose home is in
   At our request, the insured will bring 'suit" or                      the territory described In Paragraph a.
   transfer those rights to us and help us enforce                       above, but is away for a short time on your
   them.                                                                 business; or
9. When We Do Not Renew                                             (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                      that take place through the Internet or
   will mail or deliver to the first Named Insured                       similar electronic means of communication;
   shown in the Declarations written notice of the               provided the insured's responsibility to pay
   nonrenewai not less than 30 days before the                   damages is determined in a "suit" on the merits, in
   expiration date.                                              the territory described in Paragraph a. above or in
   If notice is mailed, proof of mailing will be sufficient      a settlement we agree to.
   proof of notice.                                           5. "Employee         includes a   "leased worker'.
SECTION V — DEFINITIONS                                          "Employee"       does not include a "temporary
                                                                 worker'.
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6. "Executive officer" means a person holding any of
   market segments about your goods, products or                 the officer positions created by your charter,
   services for the purpose of attracting customers or           constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:              document.
   a. Notices that are published include material             7. "Hostile fire'' means one which becomes
      placed on the Internet or on similar electronic            uncontrollable or breaks out from where it was
      means of communication, and                                intended to be.
   b. Regarding web sites, only that part of a web            3. "Impaired property" means tangible property, other
      site that is about your goods, products or                 than "your product" or "your work", that cannot be
      services for the purposes of attracting                    used or is less useful because:
      customers or supporters is considered an                   a. It incorporates "your product' or "your work"
      advertisement.                                                 that is known or thought to be defective,
2. "Auto" means:                                                     deficie.nt, inadequate or dangerous; or
   a. A lend motor vehicle, trailer or semitrailer               b. You have failed to fulfill the terms of a contract
      designed for travel on public roads, including                 or agreement;
      any attached machinery or equipment; or                    if such property can be restored to use by the
   h. Any other land vehicle that is subject to a                repair, replacement, adjustment or removal of
      compulsory or financial responsibility law or              "your product" or "your work" or your fulfilling the
      other motor vehicle insurance law where it is              terms of the contract or agreement.
      licensed or principally garaged.




CG 00 01 04 13                          0 Insurance Services Office, Inc., 2012                         App.
                                                                                                      Page 13 174
                                                                                                              of 16
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 38 of 82




9. "Insured contract" means:                                  10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,                a labor leasing firm under an agreement between
       that portion of the contract for a lease of               you and the labor leasing firm, to perform duties
       premises that indemnifies any person or                    related to the conduct of your business. 'Leased
       organization for damage by fire to premises                worker' does not include a "temporary worker".
       while rented to you or temporarily occupied by         11."Loading or unloading" means the handling of
       you with permission of the owner is not an                 property:
       "insured contract";                                        a. After it is moved from the place where it is
   b. A sidetrack agreement;                                          accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                    watercraft or "auto";
      connection with construction or demolition                  b. While it is in or on an aircraft, watercraft or
      operations on or within 50 feet of a railroad;                  "auto"; or
   d. An obligation, as required by ordinance, to                 c. While it is being moved from an aircraft,
      indemnify a municipality, except in connection                  watercraft or "auto" to the place where it is
      with work for a municipality;                                   finally delivered;
   e. An elevator maintenance agreement;                          but "loading or unloading" does not include the
   f. That part of any other contract or agreement                movement of property by means of a mechanical
      pertaining to your business (including an                  device, other than a hand truck, that is not
      indemnification of a municipality in connection            attached to the aircraft, watercraft or "auto".
      with work performed for a municipality) under           12."Mobile equipment' means any of the following
      which you assume the tort liability of another              types of land vehicles, including any attached
      party to pay for "bodily injury" or "property              machinery or equipment:
      damage" to a third person or organization. Tort             a. Bulldozers, farm machinery, forklifts and other
      liability means a liability that would be imposed               vehicles designed for use principally off public
      by law in the absence of any contract or                        roads,
      agreement.
                                                                  b. Vehicles maintained for use solely on or next to
      Paragraph f. does not include that pen of any                   premises you own or rent:
      contract or agreement:
                                                                  c. Vehicles that travel on crawler treads;
     (1) That indemnifies a railroad for "bodily injury"
          or "property damage" arising out of                    d. Vehicles, whether self-propelled or not,
          construction or demolition operations, within               maintained primarily to provide mobility to
          50 feat of any railroad property and                        permanently mounted:
          affecting any railroad bridge or trestle,                  (1) Power cranes, shovels, loaders, diggers or
          tracks, road-beds, tunnel, underpass or                         drills; or
          crossing;
                                                                     (2) Road construction or resurfacing equipment
     (2) That indemnifies an architect, engineer or                       such as graders, scrapers or rollers;
          surveyor for injury or damage arising out of
                                                                 a, Vehicles not described in Paragraph a., b., c.
         (a) Preparing, approving, or failing to                    or d. above that are not self-propelled and are
               prepare or approve, maps, shop                       maintained primarily to provide mobility to
               drawings, opinions, reports, surveys,                permanently attached equipment of the
               field orders, change orders or drawings              following types:
               and specifications, or
                                                                   (1) Air compressors, pumps and generators,
         (b) Giving directions or instructions, or                      including spraying, welding, building
               failing to give them, it that is the primary             cleaning. geophysical exploration, lighting
               cause of the injury or damage; or                        and well servicing equipment: or
     (3) Under which the insured, it an architect,                 (2) Cherry pickers and similar devices used to
          engineer or surveyor, assumes liability for                   raise or lower workers;
          an injury or damage arising out of the
                                                                 1. Vehicles not described in Paragraph a., b., c.
          insured's rendering or failure to render
                                                                    or d. above maintained primarily for purposes
          professional services, including those listed
                                                                    other than the transportation of persons or
          in (2) above and supervisory, inspection,
                                                                    cargo.
          architectural or engineering activities.




Page 14 of 16                           © Insurance Services Office, inc., 2012                     CO App.
                                                                                                       00 01 175
                                                                                                             04 13
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 39 of 82




       However, self-propelled vehicles with the           16."Products-completed operations hazard":
       following types of permanently attached                 a. Includes all "bodily injury" and "property
       equipment are not "Mobile equipment" but will              damage" occurring away from premises you
       be considered "autos":                                     own or rent and arising out of "your product" or
      (1) Equipment designed primarily for                        "your work" except:
         (a) Snow removal;                                       (1) Products that are still in your physical
         (b) Road maintenance, but not construction                   possession; or
             or resurfacing; or                                  (2) Work that has not yet been completed or
         (c) Street cleaning;                                         abandoned. However, "your work" will be
                                                                      deemed completed at the earliest of the
      (2) Cherry pickers and similar devices mounted                  following times!
          on automobile or truck chassis and used to
          raise or lower workers; and                                (a). When all of the work called for in your
                                                                          contract has been completed.
      (3) Air compressors, pumps and generators,
          including spraying. welding, building                      (b) When all of lhe work to be done al the
          cleaning, geophysical exploration, lighting                     job site has been completed if your
          and well servicing equipment.                                   contract calls for work at more than one
                                                                          job site.
   However, "mobile equipment' does not include
   any land vehicles that are subject to a compulsory                (c) When that part of the work done at a job
   or financial responsibility law or other motor                         site has been put to its intended use by
   vehicle insurance law where it is licensed or                          any person or organization other than
   principally garaged. Land vehicles subject to a                        another contractor or subcontractor
   compulsory or financial responsibility law or other                    working on the same project.
   motor vehicle insurance law are considered                         Work that may need service, maintenance,
   "autos".                                                            correction, repair or replacement, but which
13."Occurrence" means an accident, including                          is otherwise complete, will be treated as
   continuous or repeated exposure to substantially                   completed.
   the same general harmful conditions.                       b. ❑oes not include "bodily injury" or "property
14."Personal and advertising injury" means injury,                damage" arising out of:
   including consequential "bodily injury", arising out          (1) The transportation of property, unless the
   of one or more of the following offenses:                          injury or damage arises out of a condition in
   a. False arrest, detention or imprisonment:                        or on a vehicle not owned or operated by
                                                                      you, and that condition was created by the
   b. Malicious prosecution;                                          "loading or unloading" of that vehicle by any
   c. The wrongful eviction from, wrongful entry into,                insured;
       or invasion of the right of private occupancy of          (2} The existence of tools, uninstalled
       a room, dwelling or premises that a person                     equipment or abandoned Or unused
       occupies, committed by or on behalf of its                     materials; or
       owner, landlord or lessor,
                                                                 (3) Products or operations for which the
   d. Oral or written publication, in any manner, of                  classification, listed in the Declarations or in
       material that slanders or libels a person Or                   a policy Schedule, states that products-
       organization or disparages a person's or                       completed operations are subject to the
       organization's goods, products or services;                    General Aggregate Limit.
   e. Oral or written publication, in any manner, of       17."Property damage" means:
       material that violates a person's right of
       privacy;                                               a. Physical injury to tangible property, including
                                                                  all resulting loss of use of that property. All
    f. The use of another's advertising idea in your              such loss of use shall be deemed to occur at
       "advertisement"; or                                        the time of the physical injury that caused it; or
   g. Infringing upon arother's copyright, trade dress        b. Loss of use of tangible property that is not
       or slogan in your "advertisement"                          physically injured. All such loss of use shall be
15."Pollutante mean any solid, liquid, gaseous or                 deemed to occur at the lime of the
   thermal irritant or contaminant, including smoke,              "occurrence" that caused it.
   vapor, soot, fumes, acids, alkalis, chemicals and          For the purposes of this insurance, electronic data
   waste. Waste includes materials to be recycled,            is not tangible property.
   reconditioned or reclaimed.



CG 00 01 04 13                        ) insurance services Office, Inc.. 2012                          App.
                                                                                                     Page 15 176
                                                                                                             of 16
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 40 of 82




   As used in this definition, electronic data means           b. Includes:
   information, facts or programs stored as or on,                (1) Warranties or representations made at any
   created or used on, or transmitted to or from                      time with respect to the fitness, quality,
   computer software, including systems and                           durability, performance or use of "your
   applications software, hard or floppy disks, CD-                   product"; and
   ROMs, tapes, drives, cells, data processing
   devices or any other media which are used with                (2} The providing of or failure to provide
   electronically controlled equipment.                               warnings or instructions.
1132Suir means a civil proceeding in which damages             c. Does not include vending machines or other
   because of 'bodily injury", "property damage" or                property rented to or located for the use of
   "personal and advertising injury" to which this                 others but not sold.
   insurance applies are alleged. "Suit" includes:         22. "Your work":
   a. An arbitration proceeding in which such                  a. Means:
       damages are claimed and to which the insured
                                                                 (1) Work or operations performed by you or on
       must submit or does submit with our consent;
                                                                      your behalf; and
       or
                                                                 (2) Materials, parts or equipment furnished in
   b. Any other alternative dispute resolution
                                                                      connection with such work or operations.
       proceeding in which such damages are
       claimed and to which the insured submits with           b. Includes:
       our consent.                                              (1) Warranties or representations made at any
19:Temporary worker" means a person who is                            time with respect to the fitness, quality,
   furnished to you to substitute for a permanent                     durability, performance or use of "your
   "employee" on leave or to meet seasonal or short-                  work"; and
   term workload conditions.                                     (2) The providing of or failure lb provide
20."Volunteer worker" means a person who is not                       warnings or instructions.
   your "employee", and who donates his or her work
   and acts at the direction of and within the scope of
   duties determined by you, and is not paid a fee,
   salary or other compensation by you or anyone
   else for their work performed for you.
21."Your product":
   a. Means:
     (1) Any goods or products, other than real
          property, manufactured, sold, handled,
          distributed or disposed of by:
         (a) You;
        (b) Others trading under your name: or
         (c) A person or organization whose
              business or assets you have acquired;
              and
     (2) Containers (other than vehicles), materiels,
          parts or equipment furnished in connection
          with such goods or products.




Page 16 of 16                        0 Insurance Services Office, Inc., 2012                   GO App.  17713
                                                                                                  00 01 04
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 41 of 82


POLICY NUMBER: sPul 0031807                                                COMMERCIAL GENERAL LIABILITY
                                                                                          CC. 04 40 11 03

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         STOP GAP - EMPLOYERS LIABILITY COVERAGE
              ENDORSEMENT - NORTH DAKOTA
This endorsement modifies insurance provided under the lollowIng:

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                                   SCHEDULE

Limits Of Insurance
Bodily Injury By Accident       $1,000,000               Each Accident
Bodily Injury By Disease        $1,000,000               Aggregate Limit
Bodily Injury By Disease        $1,000,000               Each Employee




(If no entry appears above, the information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)


A. The following is added to Section I Coverages:                        No other obligation or liability to pay sums
   COVERAGE STOP GAP - EMPLOYERS                                         or perform acts or services is covered
   LIABILITY                                                             unless explicitly provided for under Sup-
                                                                         plementary Payments.
   1. Insuring Agreement
                                                                    b. This insurance applies to 'bodily injury by
      a. We will pay those sums that the insured                       accident" or "bodily injury by disease' only
         becomes legally obligated by North Dakota                     if:
         Law to pay as damages because of "bodily
         injury by accident" or "bodily injury by dis-                (1) The:
         ease" to your "employee" 10 which this in-                        (a) "Bodily injury by accident" or "bodily
         surance applies. We will have the right                               injury by disease" takes place in the
         and duly to defend the Insured against any                            "coverage territory";
         "suit" seeking those damages. However,
         we will have no duty to defend the insured                        (b) "Bodily injury by accident" or "bodily
         against any 'suit' seeking damages to                                 injury by disease" arises out 01 and
         which this insurance does not apply. We                               in the course of the injured "em-
                                                                               ployee's" employment by you; and
         may, at our discretion, investigate any acci-
         dent and settle any claim or "suit" that                          (c) "Employee", at the lime of the in-
         may result_ But:                                                      jury, was covered under a worker's
                                                                               compensation policy and subject to
         (1) The amount we will pay for damages is                             a "workers compensation law" of
             limited as described in Section III -                             North Dakota; and
             Limits Of Insurance; and
                                                                      (2) The!
         (2) Our right and duty to defend end when
             we have used up the applicable limit of                       (a) "Bodily injury by accident" is caused
             insurance in the payment of judgments                             by an accident that occurs during
             or settlements under this coverage.                               the policy period; or




CG 04 40 11 03                            OISO Properties, Inc., 2003                                  App. 1178
                                                                                                       Page   of 4
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 42 of 82




              (b) "Bodily injury by disease" is caused              c. Statutory Obligations
                  by or aggravated by conditions of                       Any obligation of the insured under a
                  employment by you and the injured                       workers' compensation, disability benefits
                  "employee's" last day of last expo-                     or unemployment compensation law or
                  sure to the conditions causing or                       any similar law_
                  aggravating such "bodily injury by
                  disease" occurs during the policy                 d. Contractual Liability
                  period.                                                 Liability assumed by you under any con-
      c. The damages we wiil pay, where recovery                          tract or agreement.
         is permitted by law, include damages:                      e. Violation Of Law
        (1) For                                                           "Bodily injury by accident" or "bodily injury
              (a) Which you are liable to a third party                   by disease" suffered or caused by any
                  by reason of a claim or 'suit"                          em- ployee while employed in violation of
                  against you by that third party to re-                  law with your actual knowledge or the ac-
                  cover the damages claimed against                       tual knowledge of any of your "executive
                  such third party as a result of injury                  officers".
                  to your 'employee":                               t. Termination, Coercion Or
              (b) Care and loss of services; and                       Discrimination
              (c) Consequential "bodily injury by                         Damages arising out of coercion, criticism,
                  accident" or "bodily injury by dis-                     demotion, evaluation, reassignment, disci-
                  ease' to a spouse, child, parent,                       pline, defamation, harassment, humilia-
                  brother or sister of the injured "em-                   tion, discrimination against or termination
                  ployee";                                                of any "employee", or arising out of other
                                                                          employment or personnel decisions con-
              provided that these damages are the                         cerning the insured.
              direct consequence of "bodily injury by
              accident" or "bodily injury by disease"               g. Failure To Comply With "Workers
              that arises out of and in the course of                  Compensation Law"
              the injured "employee's" employment                         "Bodily injury by accident" or "bodily injury
              by you; and                                                 by disease" to an "employee" when you
        (2) Because of "bodily injury by accident"                        are:
            or 'bodily injury by disease" to your                     (1) Deprived of common law defenses; or
            "employee" that arises out of and in the
            course at employment, claimed against                     (2) Otherwise subject to penalty;
            you in a capacity other than as em-                           because of your failure to secure your ob-
            ployer.                                                       ligations or other failure to comply with any
                                                                          "workers compensation law'",
   2. Exclusions
                                                                   h. Violation Of Age Laws Or Employment
      This insurance does not apply to:
                                                                      Of Minors
      a. Intentional Injury
                                                                          "Bodily injury by accident" or "bodily injury
         "Bodily injury by accident" or "bodily injury                    by disease" suffered or caused by any
         by disease" intentionally caused or aggra-                       person:
         vated by you, or "bodily injury by accident"
                                                                      (1) Knowingly employed by you in violation
         Of 'bodily injury by disease" resulting from
         an act which is determined to have been                          of any law as to age; or
         committed by you it it was reasonable to                     (2) Under the age of 14 years, regardless
         believe that an injury is substantially cer-                     of any such law.
         tain to occur.                                             I. Federal Laws
      b. Fines Or Penalties                                               Any premium, assessment, penalty, fine,
         Any assessment, penalty, or fine levied by                       benefit, liability or other obligation imposed
         any regulatory inspection agency or                              by or granted pursuant to:
         authority.                                                   (1) The Federal Employer's Liability Act
                                                                          (45 USC Section 51-60);
                                                                      (2) The Non-appropriated Fund Instru-
                                                                          mentalities Act (5 USC Sections 8171-
                                                                          8173);



                                                                                                     CO App.               ❑
Page 2 of 4                                 ©ISO Properties, Inc., 2003                                       17903
                                                                                                        04 40 11
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 43 of 82




         (3) The Longshore and Harbor Workers'                   No person or organization is an insured with re-
             Compensation Act (33 USC Sections                   spect to the conduct of any current or past part-
             910-950);                                           nership, joint venture or limited liability company
         (4) The Outer Continental Shelf Lands Act               that is not shown as a Named Insured in the Dec-
             (43 USC Section 1331-1356);                         larations.
         (5) The Defense Base Act (42 USC Sec-                D. Far the purposes of this endorsement, Section III
             tions 1651-1654);                                   Limits 01 Insurance, is replaced by the follow-
                                                                 ing:
         (6) The Federal Coal Mine Health and
             Safety Act of 1969 (30 USC Sections                  1. The Limits of Insurance shown in the Sched-
             901-942);                                               ule of this endorsement and the rules below
                                                                     fix the most wo will pay regardless of the
         (7) The Migrant and Seasonal Agricultural                   number of:
             Worker Protection Act (29 USG Sec-
             tions 1801-1872);                                       a. Insureds:
         (8) Any other workers compensation,                         b. Claims made or 'suite brought or
             unemployment compensation or dis-                       c. Persons or organizations making claims or
             ability laws or any similar law; or                        bringing "suits".
         (9) Any subsequent amendments to the                     2. The "Bodily Injury By Accident" - Each Acci-
             laws listed above.                                      dent Limit shown In the Schedule of this en-
       j. Punitive Damages                                           dorsement is the most We will pay for all dam-
         Multiple, exemplary or punitive damages.                    ages covered by this insurance because of
                                                                     "bodily injury by accident" to one or more
      k. Crew Members                                                'employees' in any one accident.
          "Bodily injury by accident" or "bodily injury              The "Bodily Injury By Disease" - Aggregate
          by disease" to a master or member of the                   Limit shown in the Schedule of this endorse-
          crew of any vessel or any member of the                    ment is the most we will pay for all damages
          Hying crew of an aircraft.                                 covered by this insurance and arising out of
B. The Supplementary Payments provisions apply                       "bodily injury by disease", regardless of the
   to Coverage - Stop Gap Employers Liability as                     number of "employees" who sustain "bodily in-
   wall as to Coverages A and B.                                     jury by disease",
C. For the purposes of this endorsement, Section II               4. Subject to Paragraph 0.3. of this endorse-
   - Who Is An Insured, is replaced by the follow-                   ment the "Bodily Injury By Disease" - Each
   ing!                                                              "Employee" Limit shown in the Schedule of
                                                                     this endorsement is the most we will pay for
   If you are designated in the Declarations as.                     all damages because of "bodily injury by dis-
   1. An individual, you and your spouse are insur-                  ease to any one "employee°.
      eds, but only with respect to the conduct of a
                                                                 The limits of the coverage apply separately to
      business of which you are the sole owner.
                                                                 each consecutive annual period and to any re-
   2, A partnership or joint venture, you are an                 maining period of less than 12 months, starting
      insured. Your members, your partners, and                  with the beginning of the policy period shown in
      their spouses are also insureds, but only with             the Declarations, unless the policy period is ex-
      respect to the conduct of your business.                   tended after issuance for an additional period of
   3. A limited liability company, you are an insured.           less than 12 months. In that case, the additional
      Your members are also Insureds, but only                   period will be deemed part of the last preceding
      with respect to the conduct of your business.              period for purposes of determining the Limits of
      Your managers are insureds, but only with re-              Insurance.
      sped to their duties as your managers.
   4. An organization other than a partnership, joint
      venture or limited liability company. you are an
      insured. Your "executive officers" and direc-
      tors are insureds, but only with respect to their
      duties as your officers or directors. Your
      stockholders are also insureds, hut only with
      respect to their liabilty as stockholders.




                                                                                                                       ❑
CG 04 40 11 03                               0130 Properties, Inc., 2003                              App. 3180
                                                                                                      Page   of 4
     Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 44 of 82




E. For the purposes of this endorsement, Condition         F. For the purposes of this endorsement, Paragraph
   2. - Duties In The Event Of Occurrence, claim              4, of the Definitions Section is replaced by the
   Or Suit of the Conditions Section IV is deleted            following:
   and replaced by the following:                             4. "Coverage territory" means:
   2. Duties The Event Of Injury, Claim Suit                     a. The United States of America (including its
      a. You must see to it that we or our agent are                territories and possessions), Puerto Rico
         notified as soon as practicable of a "bodily               and Canada;
         Injury by accident" or "bodily injury by dis-           b, International waters or airspace, Put only if
         ease' which may result in a claim, To the                  the injury or damage occurs in the course
         extent possible, notice should include:                    of travel or transportation between any
        (1) HOW, when and where the "bodily injury                  places included in a. above; or
            by accident' or "bodily injury by dis-                c. All other pails of the world if the injury or
            ease" took place;                                        damage arises out of the activities of a
        (2) The names and addresses of any                           person whose home is in the territory de-
            injured persons and witnesses; and                       scribed in a. above, but who is away for a
        (3, The nature and location of any injury.                   short time on your business;

      b. If a claim is made or "suit" is brought                 provided the insureds responsibility to pay
                                                                 damages is determined in the United States
         against any insured, you must
                                                                 (including its territories and possessions),
        (1) Immediately record the specifics of the              Puerto Rico, or Canada, in a suit on the mer-
             claim or "suit' and the dale received:              its according to the substantive law in such
             and                                                 territory, or in a settlement we agree to.
        (2) Notify us as soon as practicable.              G. The following are added to the Definitions Sec-
         You must see to it that we receive written           tion,
         notice of the claim or "suit" as soon as             1. "Workers Compensation Law" means the
         practicable.                                            Workers Compensation Law and any Occu-
      e. You and any other involved insured must:                intend! Disease Law of North . Dakota. This
                                                                 does not include provisions of any law provid-
        (1) Immediately send us copies of any
                                                                 ing non-occupational disability benefits.
            demands, notices, summonses or legal
            papers received in connection with the            2. "Bodily injury by accident" means bodily injury,
            injury, claim, proceeding or "suit';                 sickness or disease sustained by a person,
                                                                 in- eluding death, resulting from an accident. A
        (2) Authorize us to obtain records and
                                                                 disease is not "bodily injury by accident'
            other information;
                                                                 unless it results directly from "bodily injury by
        (3) Cooperate with us and assist us, as we               accident".
            may request, in the investigation or set-
            tlement of the claim or defense against           3. "Bodily injury by disease" means a disease
                                                                 sustained by a person, including death. "Bod-
            the "suit";
                                                                 ily injury by disease" does riot include a dis-
        (4) Assist us, upon our request, in the                  ease that results directly from an accident.
            enlorcement of any right against any
            person or organization which may be            H. For the purposes of this endorsement, the defini-
            liable to the insured because of injury           tion of "bodily injury' does not apply.
            to which this insurance may also apply;
            and
        (5) Do nothing after an injury occurs that
            would interfere with our right to recover
            from others.
      d. No insured will, except at that insured's
         own cost, voluntarily make a payment, as-
         sume any obligation, Or incur any expense,
         other than for first aid, without our consent.




Page 4 of 4                               0150 Properties, Inc., 2003                           CCApp.
                                                                                                   04 40181
                                                                                                        11 03
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 45 of 82


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CO 20 01 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   PRIMARY AND NONCONTRIBUTORY -
                     OTHER INSURANCE CONDITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY C.IOV RAGE PART

The foElowing is added to the Other Insurance                   (2) You have agreed in writing in a contract or
Condition and supersedes any provision to the                       agreement that this insurance would be
contrary:                                                           primary and would not seek contribution
       Primary And Noncontributory Insurance                        from any other insurance available to the
                                                                    additional insured.
       This insurance is primary to and will not seek
       contribution from any other insurance available
       to an additional insured under your policy
       provided that:
      (1) The additional insured is a Named Insured
          under such other insurance; and




CG 20 01 04 13                       0 Insurance Services Office, Inc., 2012                      App. 182
                                                                                                  Page 1 of 1
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 46 of 82


POLICY NUMBER. ePP 0031807                                                  COMMERCIAL GENERAL LEABILITY
                                                                                           CG 20 10 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED - OWNERS, LESSEES OR
          CONTRACTORS - SCHEDULED PERSON OR
                       ORGANIZATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                      SCHEDULE

         Name Of Additional Insured Person(s)
                 Or Organization(s)                                  Location(s) Of Covered Operations
S14 Energy Group                                              As required by written contract.
777 N. Eldridge Pkwy., Ste. 41100
Houston, TX 77073




Information required to complete this Schedule, it not shown above, will be shown in the Declarations.


A. Section II - Who Is An Insured is amended to               e. With respect to the insurance allorded to these
   include as an additional insured the person(s) or             additional insureds, the following additional
   organization(s) shown In the Schedule, but only               exclusions apply:
   with respect to liability for "bodily injury', 'property     This insurance does not apply to "bodily injury" or
   damage" or "personal and advertising injury"                 'property damage" occurring after;
   caused, In whole or in part, by:
                                                                1. Ali work, including materials, parts or
   1. Your acts or omissions; or                                   equipment furnished in connection with such
   2. The acts or omissions of those acting on your                work, on the project (other than service,
      behalf;                                                      maintenance or repairs) to be performed by or
   in the performance of your ongoing operations for               on behalf of the additional insured(s) at the
   the additional insured(s) at the location(s)                    location of the covered operations has been
   designated above.                                               completed; or
   However                                                       2, That portion of "your work" cut of which the
                                                                    injury or damage arises has boon put to its
   1, The insurance afforded to such additional                     intended use by any person or organization
      insured only applies to the extent permitted by               other than another contractor or subcontractor
      law; and                                                      engaged in performing operations for a
   2. If coverage provided to the additional insured is             principal as a part of the same project.
      required by a contract or agreement, the
      insurance afforded to such additional insured
      will not be broader than that which you are
      required by the contract or agreement to
      provide for such additional insured.




CG 20 10 04 13                         C Insurance Services Office, Inc., 2012                      App.1183
                                                                                                   Page   of 2
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 47 of 82




C. With respect to the insurance afforded to these           2. Available under the applicable Limits   of
   additional insureds, the following is added to               Insurance shown in the Declarations;
   Section III — Limits Of Insurance:                        whichever is less.
   If coverage provided to the additional Insured is         This endorsement shall not increase the
   required by a contract or agreement, the most we          applicable Limits of Insurance shown in the
   Will pay on behalf of the additional insured is the       Declarations.
   amount o► Insurance:
   1. Required by the contract or agreement; or




Page 2 of 2                         °Insurance Services Office, Inc., 2012                CG App.
                                                                                             20 10 184
                                                                                                   04 13
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 48 of 82


POLICY NUMBER: sell 0031807                                                   COMMERCIAL GENERAL LIABILITY
                                                                                             CO 20 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    ADDITIONAL INSURED - DESIGNATED
                        PERSON OR ORGANIZATION
This endorsement Modifies insurance provided under the following.

   COMMERCIAL GENERAL LIABILITY COVLRAGE PART

                                                       SCHEDULE

Name Of Additional Insured Person(s) Or Organization(s):
As    required by written contract




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A, Section II — Who Is An Insured is amended fo                B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or              additional insureds, the following is added to
   organizationis) shown in the Schedule, but only                Section Ill — Limits Of Insurance:
   with respect to liability for 'bodily in)ury", "'property      If coverage provided to the additional insured is
   damage" or "personal and advertising injury"                   required by a contract or agreement, the most we
   caused, in whole or in part, by your acts or                   will pay on behalf of the additional insured is the
   omissions or the acts or omissions of those acting             amount of Insurance;
   on your behalf:
                                                                  t Required by the contract or agreement; or
   1. In the performance of your ongoing operations;
       Of                                                         2. Available under the applicable Limits         of
                                                                     Insurance shown in the Declarations;
   2. In connection with your premises owned by or
      rented to you.                                              whichever is less.
   However:                                                       This endorsement shall not increase the
                                                                  applicable Limits of insurance shown in the
   1. The insurance afforded to such additional                   Declarations.
      insured only applies to the extent permitted by
      law; and
   2. If coverage provided to the additional insured is
      required by a contract or agreement, the
      insurance afforded to such additional insured
      will not be broader than that which you are
      required by the contract or agreement to
      provide for such additional insured.




CO 20 26 04 13                          ©Insurance Services Office, Inc, 2012                          App.1185
                                                                                                      Page   of
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 49 of 82


POLICY NUMBER: SPP 0031807                                               COMMERCIAL GENERAL LIABILITY
                                                                                        GO 20 37 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        ADDITIONAL INSURED - OWNERS, LESSEES OR
         CONTRACTORS - COMPLETED OPERATIONS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


                                                  SCHEDULE

       Name Of Adriatonal Insured Person(s)
                Or Organization(s)                       Location And Description Of Carrotfeted ❑perations

As required by written contract                         location 01
                                                        204 N. Kendrick Ave.
                                                        Glendale, MT 59330

                                                        Consultant




Information required to complete this Schedule, it not shown above, will be shown in the Declarations.


A. Section II — Who Is An Insured is amended to          B. With respect to the insurance afforded to these
   include as an additional insured the person(s) or        additional insureds, the following is added to
   organization(s) shown in the Schedule, but only          Section III — Limits Of Insurance:
   with respect to liability for "bodily injury' or          l( coverage provided to the additional insured is
   "properly damage" caused, in whole or in part, by         required by a contract or agreement, the most we
   "your work" at the location designated and                will pay on behalf of the additional insured is the
   described in the Schedule of this endorsement             amount of insurance:
   performed for that additional insured and
   included in the "products-completed operations            1. Required by the contract or agreement; or
   hazard'.                                                  2. Amiable under the applicable Limits           of
   However:                                                     Insurance shown in the Declarations;
   1. The insurance afforded to such additional              whichever is less.
      insured only applies to the extent permitted           This endorsement shall not increase the applicable
      by law; and                                            Limits of Insurance shown in the Declarations.
   2. If coverage provided to the additional insured
      is required by a contract or agreement, the
      insurance afforded to such additional insured
      will not be broader than that which you are
      required by the contract or agreement to
      provide for such additional insured.




CG 20 37 04 13                       © Insurance Services Office, Inc., 2012                        App.1186
                                                                                                   Page   of 1
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 50 of 82



                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CO 21 05 05 14

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION - ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND
             DATA-RELATED LIABILITY - WITH
           LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.p. of Section I — Coverage A —                       As used in this exclusion, electronic data
   Bodily Injury And Property Damage Liability is,                  means information, facts or programs
   replaced by the following:                                       stored as or on, created or used on, or
   2. Exclusions                                                    transmitted to or from computer software,
                                                                    including    systems      and    applications
      This insurance does not apply to:                             software, hard or floppy disks, CD-ROMs,
      p. Access Or Disclosure Of Confidential Or                    tapes, drives, cells, data processing
          Personal information And Data-related                     devices or any other media which are used
          Liability                                                 with electronically controlled equipment.
          Damages arising out of:                          B. The following is added to Paragraph 2.
                                                              Exclusions of Section I — Coverage B
         (1) Any access to or disclosure of any
                                                              Personal And Advertising Injury Liability:
              person's or organization's confidential or
              personal information, including patents,        2. ExclusIons
              trade secrets, processing methods,                 This insurance does not apply to:
              customer lists, financial information,
              credit      card    information,    health         Access Or Disclosure Of Confidential Or
              information or any other type of                   Personal Information
              nonpublic information; or                           "Personal and advertising injury" arising cut of
         (2) The loss of, foss of use of, damage to,              arty access to or disclosure of any person's or
              corruption of, inability to access, or              organization's     confidential   or    personal
              inability to manipulate electronic data.            information, including patents, trade secrets.
                                                                  processing methods, customer lists, financial
          This exclusion applies even if damages are              information, credit card information, health
          claimed for notification costs, credit                  information or any other type of nonpublic
          monitoring expenses, forensic expenses,                 information.
          public relations expenses or any other loss,
          cost or expense incurred by you or others               This exclusion applies even if damages are
          arising out of that which is described in               claimed for notification costs, credit monitoring
                                                                  expenses, forensic expenses, public relations
          Paragraph (1) or (2) above.
                                                                  expenses or any other loss, cost or expense
          However, unless Paragraph (1) above                     incurred by you or others arising out of any
          applies, this exclusion does not apply to               access to or disclosure of any person's or
          damages because of "bodily injury'.                     organization's     confidential   or    personal
                                                                  information.




CO 21 06 05 14                        fl Insurance Services Office, Inc 2013                         App.
                                                                                                     Page 187
                                                                                                          1 of 1
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 51 of 82



                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,      B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I — Coverage A — Bodily             Exclusions of Section I — Coverage B — Per-
   Injury And Property Damage Liability:                     sonal And Advertising Injury Liability:
   This insurance does not apply to:                         This insurance does not apply to:
   "Bodily injury" to,                                       "Personal and advertising injury" to:
  (1) A person arising out of any:                          (1) A person arising out of any:
      (a) Refusal to employ that person;                       (a) Refusal to employ that person;
      (b) Termination of that person's employment;             (b) Terminati on of that person's employment;
         Of                                                         or
      (c) Employment-related practices. policies,              (c) Employment-related practices, policies,
           acts or omissions, such as coercion, demo-               acts or omissions, such as Coercion, demo-
           tion, evaluation, reassignment, discipline,              tion, evaluation,. reassignment, discipline,
           defamation, harassment, humiliation, dis-                defamation, harassment, humiliation, dis-
           crimination or malicious prosecution di-                 crimination or malicious prosecution di-
           rected at that person; or                                rected at that person; or
  (2) The spouse, child, parent, brother or sister of       (2) The spouse, child, parent, brother or sister of
       that person as a consequence of "bodily injury"          that person as a consequence of "personal and
       to that person at whom any of the employment-            advertising injury" to that person at whom any
       related practices described in Paragraphs (a),           of the employment-related practices described
       (b), or (c) above is directed.                           in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                   This exclusion applies!
  (1) Whether the injury-causing event described in         (1) Whether the injury-causing event described in
       Paragraphs (a), (b) or (c) above occurs before           Paragraphs (a), (b} or (c) above occurs before
       employment, during employment or after em-               employment, during employment or after em-
       ployment of that person;                                 ployment of that person;
  (2) Whether the insured may be liable as an em-           (2) Whether the insured may be liable as an em-
       ployer or in any other capacity; and                     ployer or in any other capacity; and
  (3)  To   any obligation to share damages with or         (3) To any obligation to share damages with or
       repay someone else who must pay damages                  repay someone else who must pay damages
       because of the injury.                                   because of the injury.




CG 21 47 12 07                            0 ISO Properties, Inc., 2006                             App.
                                                                                                   Page 188
                                                                                                        1 of 1      0
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 52 of 82


                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 49 09 99

      THIS ENDORSEMENT CHANGES                   THE POLICY. PLEASE READ IT CAREFULLY.

         TOTAL POLLUTION EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion 1. under Paragraph 2., Exclusions of               (2) Any loss, cost or expense arising out of any:
Section I — Coverage A — Bodily Injury And Prop-                (a) Request demand, order or statutory or
erty Damage Liability is replaced by the following:                  regulatory requirement that any insured or
This insurance does not apply to:                                    others test for, monitor, clean up, remove,
f. Pollution                                                         contain, treat, detoxify or neutralize, or in
                                                                     any way respond to, or assess the effects
  (1) "Bodily injury" or "property damage" which                     of "pollutants"; or
       would not have occurred in whole or part but
       for the actual. alleged or threatened discharge,         (b) .Claim or suit by or on behalf of a govern-
       dispersal, seepage, migration, release or es-                 mental authority for damages because of
       cape of "pollutants" at any time.                             testing for, monitoring, cleaning up, remov-
                                                                     ing, containing, treating, detoxifying or
                                                                     neutralizing, or in any way responding to, or
                                                                     assessing the effects of, "pollutants"-




CG 21 49 09 99                  Copyright, Insurance Services Office, Inc., 1998                    App. 1189
                                                                                                    Page   of 1      ❑
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 53 of 82


                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 21 67 12 04

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.         B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I — Coverage A — Bodily               Exclusions of Section I — Coverage B — Per-
   injury And Property Damage Liability:                       sonal And Advertising Injury Liability:
    2, Exclusions                                               Z. Exclusions
      This insurance does not apply to:                            This insurance does not apply to:
      Fungi Or Bacteria                                            Fungi Or Bacteria
      a. "Bodily injury" or "properly damage" which                a. 'Personal and advertising injury" which
          would not have occurred, in whole or in port,               would not have taken place, in whole or in
          but for the actual, alleged or threatened in-               part, but for the actual, alleged or threat-
          halation of. ingestion of, contact with, expo-              ened inhalation of, ingestion of, contact
          sure to, existence of, or presence of, any                  with, exposure to, existence of, or presence
          "fungi" or bacteria on or within a building or              of any "fungi" or bacteria on or within a
          structure, including its contents, regardless               building or structure, including its contents,
          of whether any other cause, event, material                 regardless of whether any other cause,
          or product contributed concurrently or in any               event, material or product contributed con-
          sequence to such injury or damage.                          currently or in any sequence to such injury.
      b. Any loss, cost or expenses arising out of the             b( Any loss, cost or expense arising out of the
          abating, testing for, monitoring, cleaning up,              abating, testing for, monitoring, cleaning up,
          removing, containing, treating, detoxifying,                removing, containing, treating, detoxifying,
          neutralizing, remediating or disposing of, or               neutralizing, rerrediating or disposing of, or
          in any way responding to, or assessing the                  in any way responding to, or assessing the
          effects of, "fungi" or bacteria, by any insured             effects of, "fungi" or bacteria, by any insured
          or by any other person or entity.                           or by any other person or entity.
      This exclusion does not apply to any "fungi" or       C. The following definition is added to the OeflnitIone
      bacteria that are, are on, or are contained in, a        Section:
      good or product intended for bodily consump-             "Fungi" means any type or form of fungus, Includ-
      tion.                                                    ing mold or mildew and any mycotoxins, spores,
                                                               scents or byproducts produced or released by
                                                               fungi,




CG 21 67 12 04                              0 lSO Properties, Inc., 2003                               App. 190
                                                                                                       Page 1 of 1      ❑
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 54 of 82


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 73 01 ls

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PFtDOUCTS/OOMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The following exclusion is added:                                b The act is a violent act or an act that is
   This insurance does not apply to:                                  dangerous to human life, property or
                                                                      infrastructure and is committed by an
   TERRORISM                                                          individual or individuals as pad of an effort
   "Any injury or damage" arising, directly             or            to coerce the civilian population of the
   indirectly, out of a "certified act of terrorism".                 United States or to influence the policy or
B. The following definitions are added:                               affect the conduct of the United States
                                                                      Government by coercion.
   1. For the purposes of this endorsement, "any
      injury or damage" MOOS any injury or damage            C. The terms and limitations of any terrorism
      covered under any Coverage Part to which this             exclusion, or the inapplicability or omission of a
     'endorsement is applicable, and includes but is            terrorism exclusion, do not serve to create
      not limited to "bodily injury", "property                 coverage for injury or damage that is otherwise
      damage", "personal and advertising injtity", .            excluded under this Coverage Pan.
      Injury' or "environmental damage" as may be
      defined in any applicable Coverage Part
   2. "Certified act of terrorism" means an act that is
      certified by the Secretary of the Treasury, in
      accordance with the provisions of the federal
      Terrorism Risk Insurance Act, to be an act of
      terrorism pursuant to such Act. The criteria
      contained in the Terrorism Risk Insurance Act
      for a "certified act of terrorism" include the
      following:
      a. The act resulted in insured losses in excess
         of $5 million in the aggregate, attributable to
         all types of insurance subject to the
         Terrorism Risk Insurance Act; and




CG 21 73 01 15                         0 Insurance Services Office, Inc., 2014                        App. 1191
                                                                                                      Page   of 1
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 55 of 82


POLICY NUMBER: aPP 0031907                                                 COMMERCIAL GENERAL LIABILITY
                                                                                          CG 24 04 05 09

      WAIVER OF TRANSFER OF RIGHTS OF RECOVERY
                AGAINST OTHERS TO US
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                  SCHEDULE

Name 01 Person Or Organization:
  As required by written contract



Infer-nation required to complete this Schedule, if not shown above, will be shown in the Declarations.

The following is added to Paragraph IL Transfer Of
Rights Of Recovery Against Others To Us of
Section IV - Conditions:
We waive any right of recovery we may have against
the person or organization shown In the Schedule
above because of payments we make for injury or
damage arising out of your ongoing operations or
"your work" done under a contract with that person
or organization and included in the "products-
completed operations hazard'. This waiver applies
only to the person or organization shown in the
Schedule above..




CG 24 04 05 09                            0 Insurance Services Office, Inc., 2008                   App.1 192
                                                                                                   Page    of 1   ❑
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 56 of 82


                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG P 015 04 13

          2012 GENERAL LIABILITY MULTISTATE FORMS
                          REVISION
             ADVISORY NOTICE TO POLICYHOLDERS
This is a summary of the major changes in your policy. No coverage is provided by this summary nor can it be
construed to replace any provision of your policy. You should read your policy and review your Declarations page
for complete information on the coverages you are provided. if there is any conflict between the policy and this
summary, THE PROVISIONS OF THE POLICY SHALL PREVAIL,
The major areas within the policy that broaden or reduce coverage, and other changes, are highlighted below.
This notice does not reference every editorial change made in your policy. We have followed the policy sequence
of provisions in setting out this material.


                    COMMERCIAL GENERAL LIABILITY COVERAGE FORMS
                           CG 00 01 04 13 AND CG 00 02 04 13

I. EXCLUSIONS
   A. BROADENING OF COVERAGE
      1. Coverage A — Exclusion 2.c. (Liquor Liability) is revised to provide an exception with respect to allowing
         a person to bring alcoholic beverages onto the named insured's premises for consumption on the
         named insured's premises.
      2. Coverage A — Exclusion 2.p. (Electronic Data) is revised to introduce an exception for liability for
         damages because of bodily injury.
   B. OTHER CHANGES
      1. Coverage A — Exclusion lc. (Liquor Liability) is revised to reinforce that the exclusion applies even if
         claims against an insured allege negligence or other wrongdoing in the supervision, hiring, employment,
         training or monitoring of others, or providing or failing to provide transportation with respect to any
         person that may be under the influence of alcohol.
      2. Coverage A — Exclusion 2.g. (Aircraft, Auto Or Watercraft) is revised to delete reference to "in the
         state".
      3. Coverage A — Exclusion 24 and Coverage B — Exclusion 2.p. (Recording And Distribution Of Material
         Or Information In Violation Of Law) were previously added to your policy via mandatory endorsement.
         The endorsement contained an exclusion addressing injury or damage arising out of any action or
         omission that violates or is alleged to violate certain statutes, ordinances and regulations. This
         exclusion has been incorporated directly into your policy.
      4. Coverage B — Exclusions 2.b. and 2.c. (Material Published With Knowledge Of Falsity and Material
         Published Prior To Policy Period) are revised to reference "in any manner", with respect to oral or
         written publication, for consistency with the definition of personal and advertising injury.
   CONDITIONS
     OTHER CHANGES
     Condition 4. (Other Insurance) is generally revised so that the insurance provided is excess over any for
     which the named insured has been added as an additional insured, whether by endorsement or any other
     means.




CO P 015 04 13                       0 Insurance Services Office, Inc., 2012                          Page 1
                                                                                                      App.   of 7
                                                                                                           193
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 57 of 82



III. DEFINITIONS
       OTHER CHANGES
       1. Definition 2. (Auto) is revised to delete reference to "in the state" with respect to where a vehicle is
          licensed or principally garaged.
       2. Definition 12. (Mobile Equipment) is revised to delete reference to "in the state" with respect to where a
          vehicle is licensed or principally garaged.


       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM —
           COVERAGE FOR OPERATIONS OF DESIGNATED CONTRACTOR
                                                CG 00 09 04 13


 I. EXCLUSIONS
      BROADENING OF COVERAGE
      Exclusion 2.1. (Electronic Data) is revised to introduce an exception for liability for damages because of
      bodily injury.
II. DEFINITIONS
      OTHER CHANGES
      1. Definition 1. (Auto) is revised to delete reference to "in the state" with respect to where a vehicle is
         licensed or principally garaged.
      2. Definition 10. (Mobile Equipment) is revised to delete reference to "in the state" with respect to where a
         vehicle is licensed or principally garaged,


                               LIQUOR LIABILITY COVERAGE FORMS
                                 CO 00 33 04 13 AND CG 00 33 04 13


   WHO IS AN INSURED
      BROADENING OF COVERAGE
      We have included trusts as Named Insureds. In addition, trustees have been included as insureds but only
      with respect to their duties as trustees.


          CG 00 35 04 13 — RAILROAD PROTECTIVE LIABILITY COVERAGE [FORM

   EXCLUSIONS
     BROADENING OF COVERAGE
     Exclusion 2.f.(3)(a) (Pollution) is amended to expand the exception to the exclusion with respect to bodily
     injury or property damage arising out of fuel or lubricants for equipment used at the job location not just
     when they escape from such equipment.




Page 2 of 7                          C Insurance Services Office, Inc., 2012                      CC P 015 04 13
                                                                                                       App. 194
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 58 of 82




           PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
                       CG 00 37 04 13 AND CG 00 38 04 13

 I. EXCLUSIONS
      BROADENING OF COVERAGE
      1. Exclusion 2.e. (Liquor Liability) is revised to provide an exception with respect to allowing a person to
         bring alcoholic beverages onto the named insured's premises for consumption on the named insured's
         premises.
      2. Exclusion 2.1. (Electronic Data) is revised to introduce an exception for liability for damages because of
         bodily injury.
II. DEFINITIONS
      OTHER CHANGES
      1. Exclusion 2.c. (Liquor Liability) is revised to reinforce that the exclusion applies even if claims against
         an insured allege negligence or other wrongdoing in the supervision, hiring, employment, training or
         monitoring of others, or providing or failing to provide transportation with respect to any person that may
         be under the influence of alcohol.
      2. Definition 1. (Auto) is revised to delete reference to "In the stale" with respect to where a vehicle is
         licensed or principally garaged.
      3. Definition 10. (Mobile Equipment) is revised to delete reference to "in the state" with respect to where a
         vehicle is licensed or principally garaged,


     CG 00 39 04 13 - POLLUTION LIABILITY COVERAGE FORM DESIGNATED SITES
          CG 00 40 04 13 - POLLUTION LIABILITY LIMITED COVERAGE FORM
                                DESIGNATED SITES

 I. EXCLUSIONS
    A. BROADENING OF COVERAGE
       Exclusion 2.p. (Electronic Data) is revised to introduce an exception for liability for damages because of
       bodily injury.
    B. OTHER CHANGES
       Exclusion (Aircraft, Auto, Rolling Stock Or Watercraft) is generally revised to reinforce that the exclusion
       applies even if the clan against any insured allege negligence or other wrongdoing in the supervision,
       hiring, employment, training or monitoring of others by that insured.
       The exclusion is also revised to express that a land motor vehicle subject to compulsory or financial
       responsibility laws or other motor vehicle insurance laws will not be covered with respect to its overthe-
       road exposures.
II. DEFINITIONS
      OTHER CHANGES
      1. Exclusion 2.j. (Aircraft, Auto, Rolling Stock Or Watercraft) is revised to delete reference to "in the state".
         (CO 00 40 only)
      2, Definition 1. (Auto) is revised to delete reference to "in the State" with respect to where a vehicle is
         licensed or principally garaged.
      3. Definition (Mobile Equipment) is revised to delete reference to "in the state' with respect to where a
         vehicle is licensed or principally garaged.




CG P 015 0413                         ED Insurance Services Office, Inc., 2012                           Page
                                                                                                         App. 3195
                                                                                                                of 7
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 59 of 82




    CG 00 42 04 13 — UNDERGROUND STORAGE TANK POLICY DESIGNATED TANKS

   EXCLUSIONS
      BROADENING OF COVERAGE
      Exclusion 2.1. (Electronic Data) is revised to introduce an exception for liability for damages because of
      bodily injury.


              CO 00 66 04 13 — ELECTRONIC DATA LIABILITY COVERAGE FORM


   EXCLUSIONS
     OTHER CHANGES
     Exclusion 2.g. (Infringement Of Intellectual Property Rights) is revised to delete the exception pertaining to
     the use of another's advertising idea.


                                    MULTISTATE ENDORSEMENTS


   A. BROADENING OF COVERAGE
      1. Electronic Data Liability Endorsement CO 04 37 is revised to introduce an exception to the electronic
         data exclusion in order to provide that the exclusion does not apply to liability for damages because of
         bodily injury.
      2. Additional Insured — Owners, Lessees Or Contractors — Automatic Status For Other Parties When
         Required In Written construction Agreement Endorsement CC 20 38 is introduced to provide additional
         insured status to those parties whom the named insured is obligated in writing in a contract or
         agreement to name as an additional insured.
      3. Druggists Endorsement CG 22 69 is revised to introduce an exception for the administering of
         vaccinations.
      4. Liquor Liability — Bring Your Own Alcohol Establishments Endorsement CG 24 06 is introduced to
         provide coverage to insureds who permit any person to bring any alcoholic beverage on an insured's
         premises, for consumption on the insured's premises.
   B. REDUCTIONS OF COVERAGE
      1. Additional Insured — Users Of Golfmobiles Endorsement CO 20 OS is revised to include a definition of
         the term golfmobile.
      2. Liquor Liability Exclusion Endorsements
         The following endorsements are revised to indicate that the liquor liability exclusion will apply if a
         named insured permits any person to bring any alcoholic beverages on the named insured's premises,
         for consumption on the named insured's premises:
         •     CG 21 50 — Amendment Of Liquor Liability Exclusion (for use with Commercial General Liability
                Coverage Part)
         •     CG 21 51 — Amendment Of Liquor Liability Exclusion — Exception For Scheduled Premises Or
               Activities (for use with Commercial General Liability Coverage Part)
         •     CS 20 52 — Amendment Of Liquor Liability Exclusion (for use with Products/Completed
                Operations Liability Coverage Part)
         •     CO 29 53 — Amendment Of Liquor Liability Exclusion — Exception For Scheduled Premises Or
               Activities (for use with Products/Completed Operations Liability Coverage Part)




Page 4 of 7                          0 Insurance Services Office, Inc., 2012                     CS P 015 04 13
                                                                                                      App. 196
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 60 of 82



      3. Total Pollution Exclusion For Designated Products Or Work Endorsement CG 21 99 is introduced to
         exclude coverage with respect to bodily injury or property damage arising out of the actual, alleged or
         threatened discharge, dispersal, seepage, migration, release or escape of pollutants which arises out of
         the product or Walt scheduled in the endorsement.
      4. Amendment Of Personal And Advertising Injury Definition Endorsement CG 24 13 is introduced to
         remove from the definition of personal and advertising injury the offense of oral and written publication,
         in any manner, of material that violates a person's right of privacy,
  C. OTHER CHANGES
      1. Limited Product Withdrawal Expense Endorsement CC 04 36 is revised, in part, to reinforce that the
         Participation Percentage is indicated in the Schedule and to reflect that the cost of the insured's
         participation in each product withdrawal will be borne by the named insured when due.
      2. Primary And Noncontributory — Other Insurance Condition Endorsement CG 20 01 is introduced to
         revise the Other Insurance Condition to indicated that coverage is provided to an additional insured on
         a primary and noncontributory basis, provided that certain requirements are met.
      3. Additional Insured Endorsements
         The following additional insured endorsements are revised to indicate that when these endorsements
         are attached to a policy, if coverage provided to the additional insured is required by contract or
         agreement, coverage to the additional insured will be afforded to the extent permissible by law and to
         the extent the named insured is required by the contract or agreement to provide insurance for the
         additional insured.
         Additionally, if coverage provided to the additional insured is required by contract or agreement, the
         limits of insurance of the named insured's policy that are available to an additional insured will be
         limited to the extent required by the contract or agreement or the amount of insurance available under
         the applicable Limits of Insurance shown in the Declarations, whichever is less:
         •      CG 20 03 —Additional Insured — Concessionaires Trading Under Your Name
         •       CG 20 05 — Additional Insured — Controlling Interest
         •       CO 20 07 — Additional Insured — Engineers, Architects Or Surveyors
         •       CO 20 10 — Additional Insured — Owners, Lessees Or Contractors — Scheduled Person Or
                 Organization
         •       CG 20 11 — Additional Insured — Managers Or Lessors Of Premises
         •       CG 20 12 — Additional Insured — State Or Governmental Agency Or Subdivision Or Political
                 Subdivision — Permits Or Authorizations
         •       CG 20 13 — Additional Insured — State Or Governmental Agency Or Subdivision Or Political
                 Subdivision — Permits Or Authorizations Relating To Premises
         •       CG 20 16 — Additional Insured   Vendors
         •       CC 20 18 — Additional Insured — Mortgagee, Assignee Or Receiver
         •       CG 20 23 — Additional Insured— Executors, Administrators, Trustees Or Beneficiaries
         •       CG 20 24— Additional Insured — Owners Or Other Interest From Whom Land Has Been Leased
         •       CG 20 26 — Additional Insured — Designated Person Or Organization
         •       CG 20 27 — Additional Insured — Co-owner Of Insured Premises
         •       CG 20 26 — Additional Insured— Lessor Of Leased Equipment
         •       OG 20 29 — Additional Insured — Grantor Of Franchise
         •       CG 20 30 — Oil Or Gas Operations — Nonoperating, WorlOg Interests
         •       CG 20 31 — Additional Insured   Engineers, Architects Or Surveyors
         •       CG 20 32 —Additional Insured — Engineers, Architects Or Surveyors Not Engaged By The Named
                 Insured
         •       CG 20 33 — Additional Insured — Owners, Lessees Or Contractors — Automatic Status When
                 Required In Construction Agreement With You




cG P nts 04 13                        0 Insurance Services Office, Inc., 2012                         Page 5 of 7
                                                                                                      App. 197
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 61 of 82



          •    CG 20 34 — Additional Insured — Lessor Of Leased Equipment — Automatic Status When
               Required In Lease Agreement With You
         •     CG 20 35 — Additional Insured — Grantor Of Licenses — Automatic Status When Required By
               Licensor
         •     CG 20 36 — Additional Insured Grantor Of Licenses
         •     CG 20 37 —Additional Insured — Owners, Lessees Or Contractors — Completed Operations
         •     CC 29 35 — Additional Insured — Slate Or Governmental Agency Or Subdivision Or Political
               Subdivision — Permits Or Authorizations
      4, Professional Services Endorsements
         The following endorsements are revised to expressly address, in part, claims alleging negligence or
         other wrongdoing in the hiring, employment, training, supervision or monitoring of others by any
         insured:                                            •
         •     CG 21 16 — Exclusion — Designated Professional Services
         •     CG 21 52 — Exclusion — Financial Services
         •     CG 21 56— Exclusion—Funeral Services
         •     CC 21 57 — Exclusion Counseling Services
         •     CG 21 58 — Exclusion — Professional Veterinarian Services
         •     CG 21 59 — Exclusion — Diagnostic Testing Laboratories
         •     CG 22 24 — Exclusion — Inspection, Appraisal And Survey Companies
         •     CO 22 32 - Exclusion — Professional Services — Blood Banks
         •     CG 22 33 — Exclusion — Testing Or Consulting Errors And ()missions
         •     CG 22 34 — Exclusion — Construction Management Errors And Omissions
         •     CG 22 36 — Exclusion — Products And Professional Services (Druggists)
         •     CG 22 37 — Exclusion — Products And Professional Services (Optical And Hearing Aid
               Establishments)
         •     CC 22 39 — Exclusion — Camps Or Campgrounds
         •     CG 22 43 — Exclusion — Engineers, Architects Or Surveyors Professional Liability
         •     CG 22 44 — Exclusion — Services Furnished Sy Health Care Providers
         •     CG 22 45 — Exclusion — Specified Therapeutic Or Cosmetic Services
         •     CG 22 48 — Exclusion — Insurance And Related Operations
         •     CG 22 69 — Druggists
         •     CC 22 71 — Colleges Or Schools (Limited Form)
         •    CC 22 72 — Colleges Or Schools
         •    GC 22 75 — Professional Liability Exclusion — Computer Software
         •    CC 22 76 — Professional Liability Exclusion — Hearth Or Exercise Clubs Or Commercially
              Operated Health Or Exercise Facilities
         •    CO 22 77 — Professional Liability Exclusion — Computer Data Processing
         •    CG 22 79 — Exclusion — Contractors — Professional Liability
         •    CG 22 80 — Limited Exclusion — Contractors — Professional Liability
         •    CG 22 87 — Exclusion —Adult Day Care Centers
         •    CG 22 88 — Professional Liability Exclusion — Electronic Data Processing Services And Computer
              Consulting Or Programming Services
         •    CG 22 99 — Professional Liability Exclusion — Spas or Personal Enhancement Facilities
         •    CG 22 91 — Exclusion — Telecommunication Equipment Or Service Providers Errors And
              Omissions
         •    CO 22 96 — Limited Exclusion — Personal And Advertising Injury — Lawyers



Page 6 of 7                       0 Insurance Services Office, Inc, 2012                    CG P 015 04 13
                                                                                                App. 198
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 62 of 82



         •     CG 22 98 — Exclusion — Internet Service Providers And Internet Access Providers Errors And
               Omissions
         •     CG 22 99 — Professional Liability Exclusion — Web Site Designers
         •     CG 23 01 — Exclusion — Real Estate Agents Or Brokers Errors Or Omissions
         •     CG 31 15 — Construction Project Management Protective Liability Coverage
     5. Exclusion — Volunteer Workers Endorsement CO 21 66 is revised to delete reference to "in the slate"
         from Exclusion 2.g. (Aircraft, Auto Or Watercraft).
     G. Exclusion — Failure To Supply Endorsement CG 22 50 is revised to expressly state that the exclusion
        also applies to the failure of any insured to adequately supply biofuel.
     7. Pesticide Or Herbicide Applicator Coverage Endorsements CG 22 64 and CG 28 12 and Lawn Care
        Services Coverage Endorsement CG 22 93 are revised to reflect a change in titles to Herbicide
        Applicator — Limited Poi/allot) Coverage endorsements and Lawn Care Services — Limited Pollution
        Coverage.
     R. Real Estate Property Managed Endorsement CG 22 70 is revised to reinforce that the insurance
        provided is excess over any other insurance available, whether such insurance is primary or excess.
     9. Colleges Or Schools Endorsements CG 22 71 and 00 22 72 are revised. to expressly address, in part,
        claims alleging negligence or other wrongdoing in the hiring, employment, training, supervision or
        monitoring of others by any Insured.
    10. Waiver Of Governmental Immunity Endorsement CG 24 14 is revised to reference that the
        endorsement also applies to the Owners And Contractors Protective Liability Coverage Part and the
        Railroad Protective Liability Coverage Part.
    11. Amendment Of Insured Contract Definition Endorsement CG 24 26 and Limited Contractual Liability —
        Railroads Endorsement CO 24 27 are revised to reflect that the defined term insured contract
        addresses certain liability assumed by the named insured with respect to the tort liability of another
        party to the extent the assumption of the tort Liability is permitted by iaw.
    12. Designated Locations(s) Aggregate Limit Endorsement CC 25 14 is introduced to make a separate
        Designated Location Aggregate Limit available for each location of the insured listed in the Schedule of
        the endorsement.
    13. Supplemental Extended Reporting Period Endorsement CG 27 10 and Supplemental Extended
        Reporting Period Endorsement For Specific Accidents, Products, Work Or Locations Endorsement
        CG 27 11 are revised to amend Condition 4. (Other Insurance) so that the insurance provided is excess
        over any for which the named insured has been added as an additional insured, whether by
        endorsement or any other means.
    14. Principals Protective Liability Coverage Endorsement CC 28 07 is revised to delete reference to "in the
        state" from Exclusion 2.c.(1)(e)(i).
    15. Liquor Liability Exclusion Endorsements
        The following endorsements are revised to reinforce that the exclusion applies even if claims against an
        insured allege negligence or other wrongdoing in the supervision! hiring, employment, training or
        monitoring of others, or providing or failing to provide transportation with respect to any person that may
        be under the influence of alcohol:
        •     CO 21 50 — Amendment Of Liquor Liability Exclusion (for use with Commercial General Liability
               Coverage Part)
        •     CG 21 51 — Amendment Of Liquor Liability Exclusion — Exception For Scheduled Premises Or
               Activities (for use with Commercial General Liability Coverage Part)
        •     CG 29 52 — Amendment Of Liquor Liability Exclusion (for use with Products/Completed
               Operations Liability Coverage Part)
        •     CG 29 53 — Amendment Of Liquor Liability Exclusion — Exception For Scheduled Premises Or
               Activities (for use with Products/Completed Operations Liability Coverage Part)




OG P 015 04 13                      © Insurance Services Office, lnc., 2012                          Page 7 of 7
                                                                                                     App. 199
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 63 of 82


                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG P 016 05 14

       GENERAL LIABILITY ACCESS OR DISCLOSURE OF
         CONFIDENTIAL OR PERSONAL INFORMATION
                       EXCLUSIONS
                 ADVISORY NOTICE TO POLICYHOLDERS
This Notice does not form part of your policy. No coverage is provided by this Notice nor can it be construed to
replace any provision of your policy. You should read your policy and review your Declarations page for complete
information on the coverages you are provided. If there is any conflict between the Policy and this Notice, THE
PROVISIONS OF THE POLICY SHALL PREVAIL.
Carefully read your policy, including the endorsements attached to your policy.


This Notice provides information concerning the following new endorsements, which applies to your renewal
policy being issued by us:

CO 21 06 05 14— Exclusion — Access Or Disclosure Of Confidential Or Personal Information And Data-
related Liability —With Limited Bodily Injury Exception (For Use With The Commercial General Liability
Coverage Part)


When this endorsement is attached to your policy:
   • Under Coverage A — Bodily Injury And Property Damage Liability, coverage is excluded for damages
      arising out of any access to or disclosure of confidential or personal information. This is a reinforcement of
      coverage.
    • Under Coverage B — Personal And Advertising Injury Liability, coverage is excluded for personal and
      advertising injury arising out of any access to or disclosure of confidential or personal information. To the
      extent that any access or disclosure of confidential or personal information results in an oral or written
      publication that violates a person's right of privacy, this may result in a reduction in coverage.


CG 21 07 06 14 — Exclusion — Access Or Disclosure Of Confidential Or Personal Information And Data-
related Liability — Limited Bodily Injury Exception Not Included (For Use With The Commercial General
Liability Coverage Part)


When this endorsement is attached to your policy:
   • Under Coverage A — Bodily Injury And Property Damage Liability, coverage is excluded for damages
     arising out of any access to or disclosure of confidential or personal information. This is a reinforcement of
     coverage. However, when this endorsement is attached, it will result in a reduction of coverage due to the
     deletion of an exception with respect to damages because of bodily injury arising cut of loss of, loss of use
     of, damage to, corruption of, inability to access, or inability to manipulate electronic data.
   • Under Coverage B — Personal And Advertising Injury Liability, coverage is excluded for personal and
     advertising injury arising out of any access to or disclosure of confidential or personal information. To the
     extent that any access or disclosure of confidential or personal information results in an oral or written
     publication that violates a person's right of privacy, this may result in a reduction in coverage.




CO P 010 05 14                       C Insurance Services Office, Inc„ 2013
                                                                                                      App. 1200
                                                                                                      Page   of 2
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 64 of 82



CG 21 00 05 14- Exclusion - Access Or Disclosure Of Confidential Or Personal Information (Coverage B
Only) (For Use With The Commercial General Liability Coverage Part)

When this endorsement is attached to your policy, Coverage is excluded for personal and advertising injury arising
out of any access to or disclosure of confidential or personal information, To the extent that any access or
disclosure of confidential or personal information results in an oral or written publication that violates a person's
right of privacy, this may result in a reduction in coverage.

CG 04 37 - Electronic Data Liability (For Use With The Commercial General Liability Coverage Part)
With respect to damages arising out of access or disclosure of confidential or personal information,. when this
endorsement is attached to your policy:
    • Under Coverage A - Bodily Injury And Property Damage Liability, coverage is excluded for damages
      arising out of any access to or disclosure of confidential or personal information. This is a reinforcement of
      coverage.
    • Under Coverage B - Personal And Advertising Injury Liability, coverage is excluded for personal and
      advertising injury arising out of any access to or disclosure of confidential or personal information. To the
      extent that any access or disclosure of confidential or personal information results in an oral or written
      publication that violates a person's right of privacy, this may result in a reduction in coverage.

CG 33 53 06 14 -Exclusion Access Or Disclosure Of Confidential Or Personal Information And Data-
related Liability -With Limited Bodily Injury Exception (For Use With The Owners And Contractors
Protective Liability Coverage Part and Products/Completed Operations Coverage Part)

When this endorsement is attached to your policy, coverage is excluded for damages arising out of any access to
or disclosure of confidential or personal information. This is a reinforcement of coverage.

CG 33 59 as 14 - Exclusion - Access Or Disclosure Of Confidential Or Personal Information And Data-
related Liability - Limited Bodily Injury Exception Not Included (For Use With The Owners And
Contractors Protective Liability and Products/Completed Operations Liability Coverage Parts)

When this endorsement is attached to your policy, coverage is excluded for damages arising out of any access to
or disclosure of confidential or personal information. this is a reinforcement of coverage.
However, when this endorsement is attached, it will result in a reduction of coverage due to the deletion of an
exception with respect to damages because of bodily injury arising out of loss of, loss of use of, damage to,
corruption of, inability to access, or inability to manipulate electronic data.

CG 33 63 - Exclusion -Access, Disclosure Or Unauthorized Use Of Electronic Data (For Use With The
Electronic Data Liability Coverage Part)

With respect to damages arising out of access or disclosure of confidential or personal information, when this
endorsement is attached to your policy coverage is excluded for damages arising out of any access to or
disclosure of confidential or personal information. This is a reinforcement of coverage.
However, to the extent that damages arising out of theft or unauthorized viewing, copying, use, corruption,
manipulation or deletion, of electronic data by any Named Insured, past or present employee, temporary worker
or volunteer worker of the Named Insured may extend beyond loss of electronic data arising out of such theft or
the other listed hems, this revision may be considered a reduction in coverage.




Page 2 of 2                           © Insurance Services Office, Inc., 2013                      CO P 016 05 14
                                                                                                       App. 201
         Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 65 of 82
                       SCHEDULE OF FORMS AND ENDORSEMENTS

 POLICY NUMBER:                                   EFFECTIVE DATE:
    SPP 0031807                                       01/20/2016

NUMBER                 TITLE

                       COMMON

IL US 00'(09-08)       Common Policy Declarations
IL 00 17 (11-98)       Common Policy Conditions
IL 00 21 (09-00)       Nuclear Energy Liability Exclusion Endorsement (Broad Form)
40-075 (04-11)         Claims Notification
45-001 (1245)          Service of Suite
45-017 (12-13)         Surplus Lines Notice - Montana

                       GENERAL LIABILITY

Co DR   01   (10-01)   Commercial General Liability Declarations
CC OD   01   (04-13)   Commercial General Liability coverage Form
CG 2D   01   (04-13)   Primary And Noncontributory - Other InSUrance Condition
CG 20   26   (04-13)   Additional insured - Designated Person Or Organization
CO 20   27   (04-13)   Additional Insured - Owners, Lessee9 Or Contractor@   CoMpleted
                       Operations
CG 21 06 (0E-14)       Exclusion - Access Or Dieclosure Of Confidential Or Personal
                       Information And Data-Related Liability - With Limited Bodily Injury
                       Exception
CC 21. 47 (12-07)      Employment-Related Practices Exclusion
CG'21 49 (09-99)       Total Pollution Exclusion Endorsement
CG 21'67 (12-04)       Fungi, or Bacteria Exclusion
CG 21 73 (01-15)       Exclusion of Certified Acts of Terrorism
CO 24 04 (05-09)       Waiver Of Transfer Rights Of Recovery Against Others To NS
44-023 (07-13)         Exclusion - underground Resources and Equipment
44-021 (07-13)         Exclusion - Saline Substances Contamination
15-000 (01-14)         Professional Services Liability Limitation
  -283 (07-15)         Absolute Asbestos Exclusion
17-284 (07:-15)        Lead Exclusion




                                                                                 Page 1 ei
                                                                                 App. 202
Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 66 of 82




              SENECA INSURANCE COMPANY, INC.
            SENECA SPECIALTY INSURANCE COMPANY

                          CLAIMS NOTIFICATION



For immediate claims service (available 24 hours/day — 7 days a week), you
may contact the company as follows:



    Telephone #:       (212) 277- 3490
                       (917) 270- 2648

     Facsimile #:      (212) 422-7541 Attention: Claims Department

    E-Mail:.           claims©senecainsurance.com

     In writing, to:

                       Seneca Insurance Company, Inc.
                       Claims 'Department
                       160 Water Street, 16th Floor
                       New York, New York 10038




ATTACH THIS NOTICE TO YOUR POLICY: This notice is for information
only and does not become a part or condition of the attached policy,




40-075 (04/11)

                                                                      App. 203
         Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 67 of 82

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                   POLICY CHANGES
                                                                                       •   Policy Change
                                                                                           Number 3
 POLICY NUMBER                    POLICY CHANGES       COMPANY
                                  EFFECTIVE
SPP 0031807                         08/03/2018       SENECA SPECIALTY INSURANCE COMPANY

 NAMED INSURED                                         AUTHORIZED REPRESENTATIVE
Badlands Consulting, LLC                             Burns & Wilcox UT
PCB 367                                              9815 South Monroe Street
Glendive, MT 53330                                   Suite 510
                                                     Sandy, UT 84070


 COVERAGE PARTS AFFECTED
 CommerCial Cenerel Liability




                                          CHANCES
 It ia agreed that the following changes are made: Forth #C0 20 10 (04/13) Additional
 Insured. - Owners, Lessees Or COntractora - Scheduled Person Of Organisation & 45-036
 (03/14) Pollution Exclusion - Limited Exception For A Short -Term Vollution Event are
 herby added & attached. Form #CG 21 49 (09/99) total Pollution Exclusion Endorsement
 ie hereby deleted.




                                                                           ritl4i
                                                                       TI                  COPY
Additional Total Premium:                          $90000




                                                                      Authorized Representatlyo Signature

                               copyright, Insurance Services Office, Inc., 1983
                            Copyright, ISO Commercial Risk Services, Inc., 1983
IL 12 01 11 $5                                                                             Page 1 of 1      0
                                                                                           App.AGENCY
                                                                                                204
                                                                                                        UL
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 68 of 82


POLICY NUMBER: SPP 0031807                                                   COMMERCIAL GENERAL LIABILITY
                                                                                            CG 20 13 04 13

      THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY.

         ADDITIONAL INSURED - OWNERS, LESSEES OR
          CONTRACTORS - SCHEDULED PERSON OR
                       ORGANIZATION
This endorsement modifies insurance provided under the following.

   !COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                       SCHEDULE

         Name Ot Additional Insured Person(s)
                 Or Organization(s)                                   Location(s) Of Covered Operations
SM Energy Group                                                As required by written contract.
777 N. Eldridge Pkwy., Ste. #1100
Houston, :IX 77979




Information required to complete this Schedule. if not shown stove, will be shown In tile Declarations.

A. Section II - Who Is An Insured Is amended to                B. With respect to the insurance afforded to these
   Include as an additional insured the person(s) or              additional Insureds, the following additional
   orgenization(s) shown in the Schedule, but only                exclusions apply:
   with respect to liability for "bodily injury",• "property      This insurance does not apply to "bodily injury" or
   damage' or "personal and advertising injury"                   "property damage" occurring after:
   caused, in whale or ln part, by:
                                                                  1. All work, including materials, parts or
   1. Your acts or omissions; or                                     equipment furnished in connection with such
   2. The acts or omissions al those acting on your                   work, en the project (other than service,
       behalf;                                                       maintenance or repairs) to be performed by or
                                                                     on behalf of the additional insured(s) at the
   in the performance of your ongoing operations for
                                                                     location of the covered operations has been
   the additional Insured(s) at the location(s)
                                                                     completed; or
   designated above.
                                                                  2. That portion of "your work" out of which the
   However:
                                                                     injury or damage arises has been put to its
    t. The insurance afforded to such additional                     intended use by any person or organization
       insured only applies to the extent permitted by               other than another contractor or subcontractor
       law; and                                                      engaged in performing operations ler a
   2. If coverage provided to the additional insured is              principal as a part of the same prefect.
       required by a contract or agreement, the
       insurance afforded to such additional Insured
       will not be broader than that which you are
       required by the contract or agreement to
       provide for such additional insured.




CG 20 10 04 13                          © Insurance Services Office, Inc., 2012                       Page 1 of 2
                                                                                                      App. 205
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 69 of 82



C. With respect to the insurance afforded to these            2. Available under the applicable Limb of
   additional insureds, the following is added to                Insurance shown in the Declaration%
   Section III — Limits Of Insurance:                         whichever Is less,
   If coverage provided to the additional insured is          This endorsement shall not increase the
   required by a contract or agreement, the most we           applicable Limits of Insurance shown in the
   will pay on behalf of the additional Insured is the        Declarations.
   amount of insurance:
   1. Required by the contract or agreement, or




Page 2 of 2                         ICI Insurance Services 011ice, Inc., 2012              CO 20 10 04 13
                                                                                            App. 206
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 70 of 82



                 SENECA SPECIALTY INSURANCE COMPANY
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         •POLLUTION EXCLUSION - LIMITED EXCEPTION
            FOR A SHORT-TERM POLLUTION EVENT
ThIs endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                      SCHEDULE


   Short Term Pollution Event Aggregate Limit
                                                             $250,000
   Premium $ Incl.

   '(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
    tions as applicable to this endorsement.)



A. The following replaces Exclusion f. under Paragraph 2. Exclusions of Section I — Coverage A— Bodily Inju-
   ry.And Property Damage Liability:
   1. Pollution
      (1) "Bodily injury" or "property damage" arising out of the actual, alleged or threatened discharge, dispersal,
          seepage, migration, release or escape of pollutants":
         (a) At or from any premises, site or location which is or was at any time owned or occupied by, or rented
              or loaned to, any insured. However, this subparagraph does not apply to:
           • (I) "Bodily Injury" if sustained within a building and caused by smoke, fumes, vapor or soot produced
                  by or originating from equipment that is used to heat, cool or dehumidify the building, or equip-
                  ment that Is used to heat water for personal use, by the building's occupants or their guests;
             (II) "Bodily injury" or "property damage" for which you may be held liable, if you are a contractor and
                  the owner or lessee of such premises, site or location has been added to your policy as an addi-
                  tional insured with respect to your ongoing operations performed for that additional insured at that
                  premises, site or location and such premises, site or location Is not and never was owned or oc-
                  cupied by, or rented or loaned to, any Insured, other than that additional insured;
            (iii) "Bodily injury" or "property damage" arising out of heat, smoke or fumes from a "hostile fire"; or
          • (iv) "Bodily injury" or "property damage" arising out of a "short-term pollution event" provided you
                  notify us of the "short-term pollution event" as soon as practicable, but no more than fourteen
                  (1il) days after its ending.
         (b) At or from any premises, site or location which is or was at any time used by or for any insured or
              others for the handling, storage, disposal, processing or treatment of waste;
         (c) Which are or were at any time transported, handled, stored, treated, disposed of, cr processed as
              waste by or for:
              (i) Any Insured; or
              (ii) Any person or organization for whom you may be legally responsible; or




45438 (03114)              Includes copyrighted material of the Insurance Services Office,               Page 1 of 3
                                Inc., with its permission. ISO Properties, Inc., 2003
                                                                                                       App. 207
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 71 of 82


       • (d) At or from any premises, site or location on which any insured or any contractors or subcontractors
              working directly or indirectly on any Insured's behalf are performing operations if the "pollutants" are
              brought on or to the premises, site or location in connection with such operations by such insured,
              contractor or subcontractor. However, this subparagraph does not apply to:
              (I) "Bodily injury" or-"property damage" arising out of the escape of fuels, lubricants or other operat-
                  ing fluids which are needed to perform the normal electrical, hydraulic or mechanical functions
                  necessary for the operation of "mobile equipment" or its parts, if such fuels, lubricants or other
                  operating fluids escape from a vehicle part designed to hold, store or receive them. This excep-
                  tion does not apply if the "bodily Injury" or "property damage" arises out of the intentional dis-
                  charge, dispersal or release of the fuels, lubricants or Other operating fluids, or if such fuels, lub-
                  ricants or other operating fluids are brought on or to the premises, site or location with the Intent
                  that they be discharged, dispersed or released as part of the paraders being performed by such
                  insured, contractor or subcontractor;
             (ii) "Bodily injury" or "property damage" sustained within a building and caused by the release of
                  gases, Fumes or vapors from materials brought into that building in connection with operations
                  being performed by you or on your behalf by a contractor or subcontractor;
            (iii) "Bodily Injury" or "property damage" arising out of heat, smoke or fumes from a "hostile fire"; or
            (iv) "Bodily injury" or "property damage" arising cut of a "short-term pollution event" provided you
                  notify us of the "short-term pollution event' as soon as practicable, but no more than fourteen
                  (14) days after its ending.
         {e) At or from any premises, site or location an which any insured or any contractors or subcontractors
              working directly or indirectly on any Insureds behalf are performing operations if the operations are
              to test for, monitor, dean up, remove, contain, treat, detoxify or neutralize, or in any way respond to,
              or aesess the effects of, "pollutants".
      (2) Any bee, cost or expense arising out of any:
         (a) Request, demand, order or statutory or regulatory requirement that any insured or others test for,
              monitor, clean up. remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess
              the effects of, "pollutants"; or
         (b) Claim or suit by or on behalf of a governmental authority for damages because of testing for, monk
              taring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in anyway respond-
              ing to, or assessing the effects of, "pollutants".
          However, this paragraph does not apply ter liability for damages because of "property damage"' that the
          Insured would have in the absence of such request, demand, order or statutory or regulatory require-
          ment, or such claim or 'suit" by or on behalf of a governmental authority.


B. With respect to "bodily injury" or "property damage" arising out of the actual, alleged or threatened discharge,
   dispersal, seepage, migration, release or escape of "'pollutants":
   (1)The "Each Occurrence Limit" shown in The Declarations does not apply.

   (2) Paragraph 7. of Limits Of insurance (Section III) does not apply.
   (3) Paragraph 1. of Section III — Limits Of Insurance is replaced by the following:
          (a) The Limits Of Insurance shown In the Schedule of this endorsement, or in Ihe Declarations and the
          rules below fix the most we will pay regardless of the number of:
                 (i) Insureds;
                 (ii) Claims made or "suits" brought; or
                 (III) Persons or organizations making claims or bringing "suits".
    (4) The following are added to Section III — Limits Of Insurance:
          8. Subject to 2. or 3. above, whichever applies, the Limited Pollution Liability Le-tension Aggregate Limit
          shown in the Schedule Is the most we will pay for the sum of:



45-038 (03114)             includes copyrighted material of the Insurance Services Office,                 Page 2 of 3
                                Inc., with its permission. *ISO Properties, Inc., 2003
                                                                                                         App. 208
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 72 of 82


                  a. Damages under Coverage A; and
                  b. Medical expenses under Coverage C because of "bodily injury" or "property damage" arising
                    out of the actual, alleged or threatened discharge, dispersal, seepage, migration, release or es-
                    cape of 'pollutants",
          9. Subject to 8. above, the Medical Expense Limit Is the most we will pay under Coverage C for all med-
          ical expenses because of "bodily injury' sustained by any one person arising out or the actual, alleged or
          threatened discharge. dispersal, seepage, migration, release or escape of "pollutants".

C. The following are added to the Definitions Section:
   1. "Short-term pollution event' means a discharge, dispersal, release or escape of "pollutants" which:
       a, Begins during the policy period;
       b. Begins at an Identified time and place;
      :c. Ends, in its entirety, at an identified time within forty-eight (48) hours of the beginning of the discharge,
           dispersal, release or escape of the "pollutants";
       d, Is not a repeat or resumption of a previous discharge, dispersal, release or escape of the same pollutant
           from essentially the same source within twelve (12) months of a previous discharge, dispersal, release
           or escape;
        a. 18 limited to
        f, Does not originate from an "underground storage tank"; and
       g. Is not heat, smoke or fumes from a "hostile fire".
       To.be a "short-term pollution event", the discharge, dispersal, release or escape of "pollutants" need not be
      continuous. However, if the discharge, dispersal, release or escape is not conttnuous, then all discharges,
       dispersals, releases or escapes of the same "pollutants" from essentially the same source, considered to-
      gether, must satisfy Provisions a. through f. of this definition to be considered a "short-term pollution event".
   2 "Underground storage tank' means any storage tank, including any attached pumps, valves or piping, bur-
      ied below the surface of the ground or water, or which, at any time, had been buried under the surface of
       the ground or water and then subsequently exposed by any means, For the purposes of this definition, bur-
      ied means that at least 10% of it is below the surface of the ground or water.




45.038 (03.114)            Includes copyrighted material of the Insurance Services Office,               Page 3 of 3
                               Inc., with its permission, @ ISO Properties, Inc., 2003
                                                                                                        App. 209
           Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 73 of 82

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    POLICY CHANGES
                                                                                           Policy Change
                                                                                           Number     2
 POLICY NUMBER                     POLICY CHANGES       COMPANY
       •                           EFFECTIVE
 SVP 0031807                         02/24/2016        SENECA SPECIALTY INSURANCE COMPANY


  NAMg0 INSURED                                        AUTHORIZED REPRESENTATIVE
 psdlan-de Consulting, LLC                            Burns & Wilcox UT
 FOS 367                                              9E15 South Monroe Street
 Glendive, MT 59330                                   Suite 510
                                                      Sandy, UT 94070


 COVERAGE PARTS AFFECTED
 Commercial General Liability




                                          CHANGES
 It is agreed that location #2 (2374 Mills Ave., Bismarck, ND 58504) 0 is hereby added
 as tailor's: EL °lase code 41677, premium base "If Any" payroll, forms #IL 01 65
 ( 09 / 00) Forth Dalcota Changes - Examination Of Your Hooka And Records, IL 02 34 (09/08)
 North riaketa Changes- - Cancellation And Nonrenewal, Oa 04 10 (11/03) Stop Gap -
 Employera Liability Coverage Endorsement - North Dakota are hereby added & attached,




                                                                              t             ./1,71 61

                                                                  Cg      l
                                                                         iTIFI ED COPY



Additional TetaliPremlum:                           $500.00




                                                                       Authorized Representailve Signature

                                Copyright, Insurance Services Office, Inc., 1983
                             Copyright, ISO Commercial Risk Services, Inc,, 1993
IL 12 01 11 85                                                                             Pagel oft         ri

                                                                                           App. 210 BILL
                                                                                              AGEMCY
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 74 of 82



                                                                                                  IL 01 65 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY_

             NORTH DAKOTA CHANGES - EXAMINATION
                 OF YOUR BOOKS AND RECORDS
This endorsement modifies insurance provided under the following:

    CAPITAL ASSETS PROGRAM (OUTPUT 1-fcli CY) COVERAGE PART
    COM MERCIAL AUTCJMODIF COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL INLAND MARINE COVERAGE PART
    COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    CRIME AND FIDELITY COVERAGE PART
    EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
  , EQUIPMENT BREAKDOWN COVERAGE PART
    FARM COVERAGE PART
• FARM UMBRELLA LIABILITY POLICY
  ' LIQUOR LIABILITY COVERAGE PART
    MEDICAL PROFESSIONAL, LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCTSCOMPLETED OPERATIONS LIABILITY COVERAGE PART

The Examination Of Your Books Arid Records                      2 Any audit conducted to determine the premium
Common Policy Condition is replaced by the follow-                We or to be refunded must be completed
ing:                                                              within 160 days after
    EXAMINATION OF YOUR BOOKS AND                                 a. The expiration date of' the policy, or
   RECORDS                                                        b.. The anniversary date, If this is a continuous
    1. Except as provided in 2. below, we may exam-                   policy or a policy written for a term longer
       ine and audit your books and records as they                   than one year;
       relate to this policy at any lime during the pol-          unless you agree in writing to extend the audit
       icy period and up to three years afterward.                period.




IL 01. 66 09 Oa                                ISO Properties, Inc., 2007                             Page 1 of 1     0
                                                                                                    App. 211
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 75 of 82


            (9) A violation of any local fire, health,          6. Buildings on which, because of their physical
                safety, building or construction regula-           condition, there Is an outstanding order to va-
                tion or ordinance with respect to Cov-             cate or an outstanding demolition order, or
                ered Property or the occupancy thereof             which have been declared unsafe in ascor-.
                which substantially Increases any haz-             dance with applicable law.
                ard Insured against; or                         7. Buildings from which fixed and salvageable
          (10) Certain conditions exist, as slated in              items have been or are being removed and the
              • Paragraph B. of this endorsement.                  "insured" can give ho reasonable explanation
                                                                   for the removal.
   • We will mall written notice or cancellation to the
    • • first Named insured, and agent, if any, at least:       8. Buildings on which there is reasonable knowl- •
                                                                   edge and belief that the property is endan-
            (a) Five days before the effective date of
                cancellation for any condition stated in           gered and is not reasonably protected from
                                                                   possible arson for the purpose of defrauding an
                Paragraph B. of this endorsement;
                                                                   Insurer.
            (b) 10 days before the effective date of can-
                cellation for nonpayment of premium: or         O. Buildings with any of the following conditions:
                ao  days before the effective date of can-         a. Failure to furnish heat: water, sewer ser-
            (c)                                                        vice, or public lighting for 30 consecutive
                cellation for any reason stated in Para-
                                                                       days or more.
                graphs 2.b.(2) through (9) above.
        However, for policies with terms longer than               b. Failure to correct conditions dangerous to
        one year or continuous policies, notice of can-                life, health, or safety.
        cellation will be mailed at least 30 days prior to         c. Failure to maintain the building in accor-
        any anniversary date for any reason stated in                  dance with applidable law.
        Paragraphs 2.b.(1) through (9) above.                      di Failure to pay property taxes for more than
        If we cancel for a reason listed In Paragraphs                 one year.
        2.1)41) through (9) above, the notice of cancel-       10. Buildings    that have characteristics of owner-
        lation will stale our reasons for cancellation.            ship condition, occupancy, . or maintenance,
• 8. We will mail our notice, by first-class mall, to              which are violative of law or public policy.
    • the first Named Insured and agent, if any, at          C. The following is added and supersedes any provi-
        the last mailing address known to us,                   sion to the contrary:
B. We may also cancel the policy if one or more of              NONRENEWAL
   the fol lowing' conditions exist:
                                                                1. If we elect not to renew this policy, we will mail
   1. Buildings with at least 66% of the rental units in           to the last known address of the first Named
        the building unoccupied.                                   Insured shown In the Declarations, and agent,
   2. Buildings that have been damaged by a cov-                   if any, a notice of intention not to renew at
        ered cause of loss and the "Insured" has stated            least:
        or such time has elapsed as clearly Indicates               a. 60 days prior to the expiration date of the
        that the damage will not be repaired.                          policy, except as provided in Paragraph b.;
   3. Buildings to which, following a fire, permanent                  Or
        repairs have not commenced within 60 days                   b. 90 days prior to the expiration date of the
        following satisfactory adjustment of loss.                     policy when the policy provides professional
   4, Buildings that have been unoccupied 60 or                        liability coverage for legal and medical ser-
        more consecutive days, except buildings that                   v lees.
        have a seasonal occupancy, and buildings ac-               The notice of nonrenewal will state our reason
        tually in the course of construction or repair             for nonrenewal.
        and reconstruction which are properly secured
     - against unauthorithd entry.                              2. We will mall our notice, 14 first-class mall, to
                                                                   the first Named Insured and agent, if any, at
    6. Buildings that are in danger of collapse be-                the last mailing address known to us.
        cause of serious structural conditions or those
        buildings subject to extremely hazardous con-           3. We need riot mail or deliver this notice if you
        ditions not contemplated In filed rating plans             have:
        such as those buildings that are in a state of              a. Insured elsewhere;
        disrepair as to be dilapidated.                             b. Accepted replacement coverage; or
                                                                    c. Requested or agreed to nonrenewal.




Page 2 of 2                                     ISO Properties, Inc., 2007                          IL 02 34 09 08      ❑
                                                                                                     App. 212
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 76 of 82


POLICY NUMBER: SVP 0031807                                                   COMMERCIAL GENERAL LIABILITY
                                                                                            CG 04 40 11 03

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         STOP GAP - EMPLOYERS LIABILITY COVERAGE
              ENDORSEMENT - NORTH DAKOTA
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                                   SCHEDULE

Limits Of Insurance
Bodily Injury By Accident       $1, 0 00 1 000            Each Accident
Bodily Injury By Disease        $1,000,000                Aggregate Urn il
Bodily Injury By Disease        *1,000,000                Each Employee




(If no entry appears above, the information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)


A, The following is added to Section t - Coverages:                     No other obligation or liability to pay sums
   COVERAGE - STOP GAP - EMPLOYERS                                      or perform acts or services is covered
   LIABILITY                                                            unless explicitly provided for under Sup-
                                                                        plementary Payments.
   1. Insuring Agreement
                                                                     b. This insurance applies to "bodily injury by
      .a. We will pay those sums that the insured                       accident" or "bodily Injury by disease" only
          becomes legally obligated by North Dakota                     if:
          Law to pay as damages because of "bodily
                                                                       (1) The:
          injury by accident" or "bodily injury by dis-
          ease" to your "employee" to with this in-                         (a) 'Soddy injury by accident' or 'bodily
          surance applies. We will have the right                               injury by disease" takes place in the
          and duly to defend the insured against any                            'coverage territory";
          "suit" seeking those damages. However,                           (b) "Bodily injury by accident' or "bodily
          we will have no duty to defend the insured                           injury by disease" arises out of and
          against any "suit" seeking damages to                                in the course of the Injured "em-
          which this insurance does not apply. We                              ployee's" employment by you; and
          may, at our discretion, Investigate any acci-
          dent and settle any claim or "suit" that                         (o) "Employee", at the time of the in-
          may result. But:                                                     jury, was covered under a workers
                                                                               compensation policy and subject to
         (1) The amount we will pay for damages is                             a "workers compensation law" of
              limited as described in Section III -                            North Dakota; and
              Limits Of Insurance; and
                                                                       (2) The:
         (2) Our right and duty to defend end when
              we have used up the applicable limit of                      (a) "Bodily injury by accident" Is caused
              insurance in the payment of Judgments                            by an accident that occurs during
              or settlements under this coverage.                              the policy period; or




                                                                                                        Page 1 of 4     LI
CG 04 40 11 03                             @ISO Properties, Inc., 2003
                                                                                                      App. 213
      Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 77 of 82



             (b) "Bodily injury by disease" is caused              c. Statutory Obligations
                 by or aggravated by conditions of                    Any obligation of the Insured under a
                 employment by you and the Inured                     workers' compensation, disability benefits
                 "employee's" last day of last expo-                  or unemployment compensation law or
                 sure to the conditions causing or                    any similar law.
                 aggravating such "bodily injury by
                 disease" occurs during the policy                 d. Contractual Liability
                 period.                                              Liability assumed by you under any con-
      c; the damages we will pay, where recovery                      tract or agreement.
          is permitted by law, include damages:                    e. Violation Of Law
        (1) For:                                                      "Bodily injury by accident" or "bodily injury
                  Which you are liable to a third party               by disease" suffered or caused by any
                  by reason of a claim or "suit"                      em- ployee while employed in violation of
                  against you by that third party to re-              law with your actual knowledge or the ac-
                  cover the damages claimed against                   tual knowledge of any of your "executive
                  such third party as a result of Injury              officers".
                  to your "employee";                               f. Termination, Coercion Or
              (b) Care and loss of services; and                       Discrimination
              (0) Consequential "bodily Injury by                     Damages arising out of coercion, criticism,
                  accident" or "bodily injury by dis-                 demotion, evaluation, reassignment, disci-
                  ease" to a spouse, child, parent,                   pline, defamation, harassment, humilia-
                  brother or sister of the injured "em-               tion, discrimination against or termination
                  ployed':                                            of any "employee", or arising out of other
                                                                      employment or personnel decisions con-
              provided that these damages are the                     cerning the insured.
              direct consequence of "bodily injury by
              accident' or "bodily injury by disease"              g. Fa!lure To Comply With "Workers
              that arises out of and in the course of                 Compensation Law"      •
              the injured "employee's" employment                     "Bodily injury by accident" or 'bodily Injury
              by you; and                                             by disease" to an "employee" when you
        (2) Because of "bodily Injury by accident"                    are;      •
            or "bodily injury by disease" to your                    (1) Deprived of common law defenses; or
            "employee" that mists out of and In the                  (2) Otherwise subject to penalty;
            course of employment, claimed against
            you In a capacity other than as em-                       because of your failure to secure your ob-
            ployer.                                                   ligations or other failure to comply with any
                                                                      "workers compensation law".
   2. Exclusions
                                                                   h. Violation Of Age Laws Or Employment
      This insurance does not apply to:                               Of Minors
      a. Intentional Injury                                           "Bodily Injury by accident" or "bodily injury
         "Bodily injury by accident or "bodily injury                 by disease" suffered or caused by any
         by disease' intentionally caused or aggra-                   person:
         vated by you, or "bodily injury by accident"                (1) Knowingly employed by you in violation
         or "bodily injury by disease" resulting from
                                                                         of any law as to age; or
         an act which Is determined to have been
         committed by you if it was reasonable to                    (2) Under the age of '14 years, regardless
          believe that an injury is substantially cer-                   of any such law.
         tain to occur.                                             i. Federal Laws
     . b'. Fines Or Penalties                                         Any premium, assessment, penalty, tine,
         Any assessment, penalty, or fine levied by                   benefit, liability or other obligation imposed
         any regulatory inspection agency or                          by or granted pursuant to:
         authority                                                   (1) The Federal Employer's Liability Act
                                                                         (45 Ll$0 Section 51-60);
                                                                     (2) The Non-appropriated Fund Instru-
                                                                         mentalities Act (5 USC Sections 5171-
                                                                         8173);



Page 2 of 4                                 ©ISO Properties, Inc., 2003                           GO 04 40 11 03
                                                                                                    App. 214
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 78 of 82



          (3) The Longshore and Harbor Workers'                 No person or organization is an insured with re-
              Compensation Act (33 USC Sections                 spect to the conduct of any current or past part-
           • 910-950);                                          nership, joint venture or limited liability company
          (4) The Outer Continental Shelf Lands Act             that is not shown as a Named Insured in the Dec-
              (43 USC Section 1331-1356);                       larations.
              The  Defense Base Act (42 USE, Sec-            D. For the purposes of this endorsement Section III
          (9)                                                   Limits Of Insurance, is replaced by the follow-
              tions 1651-1654);
                                                                ing:
         (6) The Federal Coal Mine Health and
             Safety Act of 1969 (30 USG Sections                1. The Limits of Insurance shown in the Sched-
             901-942);                                             ule of this endorsement and the rules below
                                                                   fix the most we will pay regardless of the
         (7) The Migrant and Seasonal Agricultural                 number of:
             Worker Protection Act (29 USG Sec-
             tions 1601-1572):                                      a. Insureds;
         (a) Any other workers compensation,                        b. Claims made or rafts" brought; or
             unemployment compensation or dis-                      c. Persons or organizations making claims or
             ability laws or any similar law; or                        bringing "suits".
         (9) Any subsequent amendments to the                    2. The "Bodily Injury By Accident" - Each Acci-
             laws listed above.                                     dent Limit shown in the Schedule of this en-
        j. Punitive Damages                                         dorsement is the most we will pay for all dam-
                                                                    ages covered by this Insurance because of
           Multiple, exemplary or punitive damages.
                                                                    "bodily injury by accident" to one or more
        k. Crew Members                                             "employees" in any one accident.
           "Bodily injury by accident" or "bodily injury        S. The "Bodily Injury By Disease" - Aggregate
           by disease" to a master or member of the                 Limit shown in The Schedule of this endorse-
           crew of any vessel or any member of the                  ment is the most we will pay for all damages
           flying crew of an aircraft.                              covered by this Insurance and arising out of
B. The Supplementary Payments provisions apply                      "bodily injury by disease", regardless of the
   to Coverage - Stop Gap Employers Liability as                    number of "employees" who sustain "bodily in-
   well as to Coverages A and B.                                    jury by disease".
C. For theipurposes of this endorsement, Section II              4. Subject to Paragraph D.3. of this endorse-
   - Who Is An Insured, is replaced by the follow-                  ment, the "Bodily Injury By Disease" - Each
   ing:                                                             "Employee" Limit shown in the Schedule of
                                                                    this endorsement is the most we will pay for
   If you are designated In the Declarations as:                    all damages because of "bodily injury by dis-
   I. An individual, you and your spouse are insur-                 ease" to any one "employee".
       eds, but only with respect to the conduct of a           The limits of the coverage apply separately to
       business of which you are the sole owner.                each consecutive annual period and to any re-
   2. A partnership or joint venture, you are an                maining period or less than 12 months, starling
      insured_ Your members, your partners, and                 with the beginning of the policy period shown in
      their spouses are also insureds, but only with            the Declarations, unless the policy period is ex-
      respect to the conduct of your business.                  tended after Issuance ler an additional period of
   3. A limited liability company, you are an insured.          less than 12 months. In that case, the additional
      Your members are also insureds, but only                  period      be deemed part of The lasl preceding
      with respect to the conduct of your business.             period for purposes of determining the Limits of
      Your managers are insureds, but only with re-             Insurance.
      spect to their duties as your managers.
   4. An organization other than a partnership, joint
      venture or limited iiabIllty company, you are an
      Insured. Your "executive officers" and direc-
      tors are insureds, but only with respect to their
      duties as your officers or directors. Your
      stockholders are also Insureds, but only with
      respect to their liability as stockholders.




CO 04 4011 03                               ©ISO Properties, Inc., 2003                              Page 9 of 4      :I
                                                                                                   App. 215
         Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 79 of 82



E. For the purposes of this endorsement, Condition                   F. For the purposes of this endorsement, Paragraph
   2. - Dulles In The Event Of Occurrence, Claim                        4, of the Definitions Section is replaced by the
   Or Suit of the Conditions Section IV is deleted                       following:
   and replaced by the following:                                        4. "Coverage territory' means:
   2. Duties The Event Of Injury, Claim Suit                                a. The United States el America (including its
         a. You must see to It that we or our agent are                        territories and possessions), Puerto Rico
          '        notified as soon as practicable of a 'badly                 and Canada;
                   injury by accident" or "bodily inky by dis-              b. International waters or airspace, but only if
                   ease" which may result In a claim. To the                   the Injury or damage occurs in the course
                   extent possible, notice should Include:                     of travel or transportation between any
                  (1) How, when and where the "bodily injury                   places Included in a. above; or
                      by accident" or 'bodily Injury by dis-                c. Ali other parts of the world it the injury or
                      ease' took place;                                           damage arises out of the activities of a
                  (2) The names and addresses of any                              person whose home is in the territory•de-
                      Injured persons and witnesses; and                          scribed in a. above, but who is away for a
              •                                                                   short time on your business;
         • (3) The nature and location of any injury.
   •     b- If a claim is made or 'suit" is brought                         provided the insured's responsibility to pay
                   against any insured, you must:                           damages is determined in the United States
                                                                            (including its territories and possessions),
                  (1) Immediately record the specifics of the               Puerto Rico, or Canada, in a sue on the mer-
                      claim or "suit' and the date received;                its according to the substantive law in such
                      and                                                   territory, or in a settlement we agree to.
                  (2) Notify us as soon as practicable.              G. The following are added to the Definitions Sec-
                   You must see to it that we receive written           tion:
                   notice of the claim or "suit" as soon as             1. "Workers Compensation Law" means the
                   practicable.                                            Workers Compensation Law and any Occu-
       • c. You and any other involved insured must:                       pational Disease Law of North Dakota. This
                                                                           does not include provisions of any law provid-
                  (1) immediately send us copies of any
                                                                           ing non-occupational disability benefits.
                      demands, notices, summonses or legal
                      papers received in connection with the            2. "Bodily injury by accident" means bodily Injury,
                      injury, claim, proceeding or "suit";                 sickness or disease sustained by a person,
                                                                           in- eluding death, resulting from an accident. A
                  (2) Authorize us to obtain records and
                                                                           disease is not "bodily injury by accident'
                      other information;
                                                                           unless it results directly from "bodily injury by
                  (3) Cooperate with us and assist us, as we               accident'.
                      may requests In the Investigation or set-
                      tlement of the claim or defense against           3. "Bodily injury ,by disease" means a disease
                      the "suit";                                          sustained by a person, including death. "Bod-
                                                                           ily injury by disease" does not include a dis-
                  (4) Assist u$, upon our request, in the                  ease that results directly from an accident.
                      enforcement of any right against any
                                                                     H. For the purposes et this endorsement, the defini-
                      person or organization which may be
                                                                        tion ef "bodily injury" does not apply.
                      liable to the insured because of injury
                      to which this insurance may also apply;
                      and
                  (5) po.nothing alter an injury occurs that
                      Would interfere with our right to recover
                      from others.
         ft No insured will, except at that insured's
            own cost, voluntarily make a payment, as-
            sume any obligation, or incur any expense,
            ether than for first aid, without our consent.




Page 4 of 4                                         OISO Properties, Inc., 2003                            CG 04 40 11 03
                                                                                                             App. 216
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 80 of 82


POLICY NUMBER: SPP 0031807
                                                                                                  IL 12 08 11 12

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           MONTANA POLICY CHANGES
Elective Date of C•hangs     oa/.20/2016                                  Producer Code: 83003
Change Endorsement No..      1
                             uadlande Consulting, LW                      Burns & Wilcox UT
Hamad Insured:                                                            9815 South .Monroc Street
                             POB 367
                             Glendive, MT 59330                           Suite 510
                                                                          Sandy, UT 84070


The followingltem(s)f

 0   Insured's Name                                       El Insured's Mailing Address

 El Policy Number                                         0    Company

  ❑ EffectiVe/Expiration Date                                  Insured's Legal Status/Business of Insured

 •ID: Payne t Plan.                                       El Premium Determination

 0.,Additional Interested Parties                              Coverage Forms And Endorsements

 ❑ Llmits/Exposuros                                       El Deductibles

 171 Covered Properly/Location Description                ❑ Classilication/Clas-s Codes

     Paie$                                                Ei   Underlying Insurance

                                                                         1 e(   ie?
is (are) changed to read {Seer Additional Page(s)):

The above amendments result in a change in the premium as followS
                                                                                t      RTIFIED COPY
       NO CHANGES           LI      TO BE ADJUSTED             ADDITIONAL PREMIUM         RETURN PREMIUM
                                        AT AUDIT


 Total Vxemium:                                                         $35,966.00




Countersigned By:

                                                      .   11:w siemwmmunomam6zz.,--.

                                     (Authorized Agent)

IL 12 08 11 12                           0Insurance Services Office, Inc., 2012                   Page 1 of 2
                                                                                                    App. 217
                                                                                               AGENCY SILL
         Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 81 of 82

                         MONTANA POLICY CHANGES ENDORSEMENT DESCRIPTION
 In consideration teL the additional premium shown, it is understood and agreed that the
 policy Is amended as follownt

 &Tell, No: DO1        Bldg. No: 001

  Line of Suoineee: General Liability

   The following Cleee Codes are amended;
   41677 Consultants                 Prem/Gps and Prod/Comp Opts Prgolium Pane:
                                     7,700,000(Payroll)

 The following forme: are added)
 IL P:001 (01-04) u,S, Treasury Department's Office Of Foreign Assets Control ("OFAC")
 Advisory Notice To Policyholders

 All other terms and conditions remain unchanged.




REMOVAL PERMIT
If this policy includes the Agricultural Capital Assets (Output Policy.) Coverage Part with all property scheduled on the
Scheduled Location Endorsement AG 14 01, Capita[ Assets Program (Output Policy) Coverage Part with all properly
scheduled on the Scheduled Location Endorsement OP 14 01, or the Commercial Properly Coverage Part, the
following Applies with respect to such Coverage Part(s):
If Covered Property is removed to a new location that is described on this Policy Change, you may extend this
Insurance 10 include that Covered Property at each location during the removal. Coverage al each location will apply
In the proportion that the value at each location bears to the value of all Covered Property being removed. This permit
applies up to 10 days after the effective date of this Policy Change; after that, this insurance does not apply at the
previous location.

Page, 2 of 2                                 Cr insurance Services Office, inc., 2012                  IL 12 08 11 12
                                                                                                        App. 218
       Case 1:18-cv-00195-DMT-CRH Document 107-7 Filed 04/23/20 Page 82 of 82



                                                                                                 IL P 001 01 04

   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
               ASSETS CONTROL ("OFAC")
          ADVISORY NOTICE TO POLICYHOLDERS
No °Overage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
policy. You should read your policy and review your Declarations page for complete information on the coverages
you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives Issued
by OFAC, Please read this Notice carefully..
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
debiarationS of "national emergency". OFAC has identified and listed numerous: ,
   • Foreign agents;
    • Front organizations;
   .• Terrorists; •
    • Terrorist organizations; and
    • Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can he located on the United States Treas-
ury's web site — http//www.treas.govicfac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
claiming The benefits of this insurance has violated U.S. sanctions :law or is a Specially Designated National and
Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be such
a blocked or frozen contract, no payments nor premium refunds maybe made without authorization from OFAC.
Other lirntations on the premiums and payments also apply.




IL P 001 01 04                             Ci ISO Properties, Inc 2004                               Page 1 of 1
                                                                                                    App. 219
